 
Exhibit 10.1
 
 
PURCHASE AND SALE AGREEMENT


AMONG


SAMSON OIL AND GAS USA, INC.


AS SELLER


AND


PRIMA EXPLORATION, INC.,
 
POWDER MORNING, LLC,
 
KAB ACQUISITION LLLP-IX,
 
MORSE ENERGY PARTNERS II LLC,
 
APPLE CREEK LLC, AND
 
BLACKLAND PETROLEUM, LLC


AS BUYERS


DATED:  MARCH 24, 2011


AND EFFECTIVE JANUARY 1, 2011

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 

       
Page
         
ARTICLE 1
 
ASSETS
 
1
         
Section 1.01
 
Agreement to Sell and Purchase
 
1
Section 1.02
 
Assets
 
1
Section 1.03
 
Excluded Assets
 
3
         
ARTICLE 2
 
PURCHASE PRICE
 
3
         
Section 2.01
 
Purchase Price
 
3
Section 2.02
 
Deposit
 
3
Section 2.03
 
Allocated Values
 
4
         
ARTICLE 3
 
EFFECTIVE TIME AND OTHER MATTERS
 
5
         
Section 3.01
 
Ownership of Assets
 
5
Section 3.02
 
Section 1031 Exchange
 
5
Section 3.03
 
Prima’s Representation of Buyers
 
5
         
ARTICLE 4
 
TITLE AND ENVIRONMENTAL MATTERS
 
5
         
Section 4.01
 
Examination Period
 
5
Section 4.02
 
Title Defects
 
6
Section 4.03
 
Notice of Title Defects
 
7
Section 4.04
 
Remedies for Title Defects
 
8
Section 4.05
 
Special Warranty of Title
 
9
Section 4.06
 
Preferential Rights to Purchase
 
10
Section 4.07
 
Consents to Assignment
 
11
Section 4.08
 
[Omitted Intentionally]
 
11
Section 4.09
 
Environmental Review
 
11
Section 4.10
 
Definitions Used in Article 4 and in this Agreement
 
13
Section 4.11
 
Notice of Environmental Defects
 
14
Section 4.12
 
Remedies for Environmental Defects
 
14
Section 4.13
 
Independent Experts
 
15
Section 4.14
 
Limitation of Remedies For Title Defects, Representation Defects and
Environmental Defects
 
16
Section 4.15
 
Breach of Certain Representations and Warranties
 
17
Section 4.16
 
DISCLAIMER AND WAIVER
 
17
         
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
17
         
Section 5.01
 
Existence
 
17
Section 5.02
 
Legal Power
 
18
Section 5.03
 
Execution
 
18
Section 5.04
 
Brokers
 
18
Section 5.05
 
Bankruptcy
 
18
Section 5.06
 
Suits and Claims
 
18

 
 
i

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(Continued)



       
Page
         
Section 5.07
 
AFEs
 
18
Section 5.08
 
Contracts
 
18
Section 5.09
 
Records
 
19
Section 5.10
 
Royalties
 
19
Section 5.11
 
Taxes
 
19
Section 5.12
 
Gas Imbalances
 
19
Section 5.13
 
Compliance with Laws
 
19
Section 5.14
 
Personal Property and Equipment
 
19
Section 5.15
 
No Alienation
 
19
Section 5.16
 
Property Expenses
 
20
Section 5.17
 
Tax Partnerships
 
20
Section 5.18
 
Preferential Rights to Purchase and Consents
 
20
Section 5.19
 
Liens and Encumbrance
 
20
Section 5.20
 
Payout Status
 
20
Section 5.21
 
Notice of Changes
 
20
Section 5.22
 
Representations and Warranties Exclusive
 
20
         
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES OF EACH BUYER
 
20
         
Section 6.01
 
Existence
 
20
Section 6.02
 
Legal Power
 
21
Section 6.03
 
Execution
 
21
Section 6.04
 
Brokers
 
21
Section 6.05
 
Bankruptcy
 
21
Section 6.06
 
Suits and Claims
 
21
Section 6.07
 
Independent Evaluation
 
21
Section 6.08
 
Qualification
 
22
Section 6.09
 
Securities Laws
 
22
Section 6.10
 
No Investment Company
 
22
Section 6.11
 
Funds
 
22
Section 6.12
 
Notice of Changes
 
22
Section 6.13
 
Representation by Prima
 
22
Section 6.14
 
Representations and Warranties Exclusive
 
22
         
ARTICLE 7
 
OPERATION OF THE ASSETS
 
23
         
Section 7.01
 
Operation of the Assets
 
23
Section 7.02
 
Public Announcements
 
23
Section 7.03
 
Successor Operator
 
24
         
ARTICLE 8
 
CONDITIONS TO OBLIGATIONS OF SELLER
 
24
         
Section 8.01
 
Representations
 
24

 
 
ii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(Continued)



       
Page
         
Section 8.02
 
Performance
 
24
Section 8.03
 
Pending Matters
 
24
         
ARTICLE 9
 
CONDITIONS TO OBLIGATIONS OF BUYERS
 
24
         
Section 9.01
 
Representations
 
24
Section 9.02
 
Performance
 
24
Section 9.03
 
Pending Matters
 
24
Section 9.04
 
Macquarie Liens
 
25
         
ARTICLE 10
 
THE CLOSING
 
25
         
Section 10.01
 
Time and Place of the Closing
 
25
Section 10.02
 
Allocation of Costs and Expenses and Adjustments to Purchase Price at the
Closing
 
25
Section 10.03
 
Closing Adjustments and Allocations Statement
 
27
Section 10.04
 
Post-Closing Allocations and Adjustments to Purchase Price
 
27
Section 10.05
 
Transfer Taxes
 
28
Section 10.06
 
Ad Valorem and Similar Taxes
 
28
Section 10.07
 
Actions of Seller at the Closing
 
29
Section 10.08
 
Actions of Prima at the Closing
 
29
Section 10.09
 
Recordation; Further Assurances
 
30
         
ARTICLE 11
 
TERMINATION
 
30
         
Section 11.01
 
Right of Termination
 
30
Section 11.02
 
Effect of Termination
 
31
Section 11.03
 
Attorneys’ Fees, Etc
 
31
         
ARTICLE 12
 
ASSUMPTION AND INDEMNIFICATION
 
31
         
Section 12.01
 
Each Buyer’s Obligations after the Closing
 
31
Section 12.02
 
Seller’s Obligations after the Closing
 
32
Section 12.03
 
Plugging and Abandonment Obligations
 
33
Section 12.04
 
Environmental Obligations
 
34
Section 12.05
 
Definition of Claims
 
34
Section 12.06
 
Application of Indemnities
 
35
Section 12.07
 
Each Buyer’s Indemnity
 
36
Section 12.08
 
Seller’s Indemnity
 
36
Section 12.09
 
Notices and Defense of Indemnified Claims
 
36
Section 12.10
 
Survival
 
36
Section 12.11
 
Exclusive Remedy
 
37
Section 12.12
 
Prima’s Indemnity
 
37
Section 12.13
 
Defenses and Counterclaims
 
37

 
 
iii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(Continued)



       
Page
         
Section 12.14
 
Anti-Indemnity Statute, No Insurance; Subrogation
 
37
Section 12.15
 
Settlements by Seller
 
37
         
ARTICLE 13
 
DISCLAIMERS; CASUALTY LOSS AND CONDEMNATION
 
38
         
Section 13.01
 
Disclaimers of Representations and Warranties
 
38
Section 13.02
 
NORM
 
39
Section 13.03
 
Casualty Loss; Condemnation
 
39
         
ARTICLE 14
 
MISCELLANEOUS
 
40
         
Section 14.01
 
Names
 
40
Section 14.02
 
Expenses
 
40
Section 14.03
 
Document Retention
 
40
Section 14.04
 
Entire Agreement
 
40
Section 14.05
 
Waiver
 
40
Section 14.06
 
Construction
 
41
Section 14.07
 
No Third Party Beneficiaries
 
41
Section 14.08
 
Assignment
 
41
Section 14.09
 
Governing Law
 
41
Section 14.10
 
Notices
 
41
Section 14.11
 
Severability
 
43
Section 14.12
 
Interpretation
 
43
Section 14.13
 
Time of the Essence
 
44
Section 14.14
 
Counterpart Execution
 
45

 
 
iv

--------------------------------------------------------------------------------

 


EXHIBITS AND SCHEDULES


Exhibit A
 
Subject Interests and Surface Agreements
Exhibit B
 
Wells
Exhibit C
 
Allocated Values
Exhibit D
 
Form of Assignment and Bill of Sale
Exhibit E
 
Investment Representation Letter
     
Schedule 1.03
 
Excluded Assets
Schedule 4.06
 
Rights of Preferential Purchase
Schedule 4.07
 
Consents to Assignment
Schedule 5.06
 
Litigation
Schedule 5.07
 
Authorizations for Expenditures
Schedule 5.08
 
Material Contracts
Schedule 5.12
 
Gas Imbalances

 
 
v

--------------------------------------------------------------------------------

 


TABLE OF DEFINED TERMS


Agreement
 
1
Allocated Values
 
4
Apple
 
1
Assets
 
1
Assignment
 
9
Assumed Obligations
 
31
Blackland
 
1
Breach
 
44
Buyer
 
1
Buyers
 
1
Buyers’ Environmental Review
 
11
Casualty
 
39
Casualty Loss
 
39
Claims
 
34
Closing
 
25
Closing Date
 
25
Contracts
 
2
Deposit
 
3
disposal
 
14
Documents
 
40
Effective Time
 
4
Environmental Defect
 
13
Environmental Defect Value
 
14
Environmental Information
 
12
Environmental Laws
 
13
Environmental Obligations
 
34
Equipment
 
2
Examination Period
 
5
Exchange
 
5
Excluded Assets
 
3
Expiration Date
 
36
Facilities
 
2
Final Settlement Date
 
27
Final Settlement Statement
 
27
Governmental Authority
 
13
hazardous substance
 
14
Hydrocarbons
 
2
Independent Expert
 
15
insolvent
 
18
KAB
 
1
knowingly
 
44
knowledge
 
44
Lands
 
1
Laws
 
9
Lease
 
1
Leases
 
1
Macquarie Liens
 
10
Marketable Title
 
6
material
 
44
Material Adverse Effect
 
44
Morse
 
1
NORM
 
39
Notice of Disagreement
 
27
Parties
 
1
Party
 
1
Permits
 
2
Permitted Encumbrances
 
9
Plugging and Abandonment Obligations
 
33
Powder
 
1
Prima
 
1
Proportionate Share
 
44
Purchase Price
 
3
Purchase Price Allocations and Adjustments
 
27
Records
 
3
release
 
14
Representation Defect Value
 
17
Representation Defects
 
17
Representatives
 
35
Retained Obligations
 
32
Seller
 
1
Statement
 
27
Subject Interest
 
2
Subject Interests
 
2
Surface Agreements
 
2
Tax
 
44
Title Claim Date
 
6
Title Defect
 
6
Title Defect Value
 
7
Wells
 
2



 
vi

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (this “Agreement”) is made and entered into
this 24 day of March, 2011, by and among SAMSON OIL AND GAS USA, INC., a
Colorado corporation (“Seller”), PRIMA EXPLORATION, INC., a Colorado corporation
(“Prima”), POWDER MORNING, LLC, a Colorado limited liability company (“Powder”),
KAB ACQUISITION LLLP-IX, a Colorado limited liability limited partnership
(“KAB”), MORSE ENERGY PARTNERS II LLC, a Colorado limited liability company
(“Morse”), APPLE CREEK LLC, a Colorado limited liability company (“Apple”), and
BLACKLAND PETROLEUM, LLC, a Colorado limited liability company (“Blackland”).
Prima, Powder, KAB, Morse, Apple and Blackland are collectively referred to
herein as “Buyers” and each a “Buyer.” Buyers and Seller are collectively
referred to herein as the “Parties,” and are sometimes referred to individually
as a “Party.”


RECITALS:


WHEREAS, Seller desires to sell to Buyers, and Buyers desire to purchase from
Seller, the Assets, all upon the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) cash in hand paid and
of the mutual benefits derived and to be derived from this Agreement by each
Party, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


ARTICLE 1

ASSETS


Section 1.01   Agreement to Sell and Purchase. Subject to and in accordance with
the terms and conditions of this Agreement, each Buyer agrees to purchase its
respective Proportionate Share of the Assets from Seller, and Seller agrees to
sell to each Buyer such Buyer’s respective Proportionate Share of the Assets.


Section 1.02   Assets. Subject to Section 1.03, the term “Assets” shall mean all
of Seller’s right, title and interest in and to:


(a)           The oil, gas and other mineral leases described on Exhibit A
(collectively, the “Leases” and singularly a “Lease”) and any overriding royalty
interests, royalty interests, non-working or carried interests, operating
rights, and other rights and interests described in Exhibit A, together with the
lands covered thereby or pooled or unitized therewith (the “Lands”), but
excluding any specifically described depths or intervals set forth in Exhibit A,
however including in the defined terms Leases and Lands the following: (i) all
right, title, and interest of Seller in and to any other mineral interests of
any nature (A) located in, on, or under the Lands, or (B) which are attributable
to the spacing unit or designated pooled unit for any of the Wells (as
hereinafter defined), in each case whether or not described in or omitted from
Exhibit A, (ii) all rights with respect to any pooled, communitized, or unitized
interest by virtue of any Leases and Lands or the interests described in clause
(i) above being a part thereof, and (iii) all production of oil, gas, associated
liquids, other hydrocarbons, and other Lease substances under the Leases
(collectively “Hydrocarbons”) from and after the Effective Time from the Leases
and the Lands, and from any such pooled, communitized, or unitized interest and
allocated to any such Leases and Lands or the interests described in clause (i)
above (the Leases, the Lands, and the rights described in clauses (i) and (ii)
above, and the Hydrocarbons described in clause (iii) above, being collectively
referred to as the “Subject Interests” or, singularly, a “Subject Interest”);
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           all easements, rights-of-way, servitudes, surface leases, surface
use agreements, water management or handling agreements, water disposal
agreements, agreements pertaining to water wells, and other rights or agreements
related to the use of the surface and subsurface, if any (the “Surface
Agreements”), in each case to the extent used in connection with the operation
of the Subject Interests, recorded or unrecorded;


(c)           to the extent assignable or transferable, all permits, licenses,
franchises, consents, approvals, and other similar rights and privileges, if any
(the “Permits”), in each case to the extent used in connection with the
operation of the Subject Interests;


(d)           all equipment, machinery, fixtures, spare parts, inventory, and
other personal property (including Seller’s leasehold interests therein subject
to any necessary consents to assignment) used in connection with the operation
of the Subject Interests or in connection with the production, treatment,
compression, gathering, transportation, sale, or disposal of Hydrocarbons and
any water, by-products, or waste produced therewith or otherwise attributable
thereto produced from or attributable to the Subject Interests (collectively,
“Equipment”); all wells located on the Leases or the Lands or on lands pooled,
communitized, or unitized therewith that affects the Leases or the Lands and
whether producing, shut in, or abandoned, and whether for production, produced
water injection or disposal, monitoring, or otherwise, and including those wells
described in Exhibit B (collectively, the “Wells”) together with all of Seller’s
interests within the spacing, producing, federal exploratory, enhanced recovery,
or governmentally prescribed unit attended to the Wells, wellhead equipment,
telemetry and SCADA equipment, pumps, pumping units, flowlines, gathering
systems, pipe, tanks, treatment facilities, injection facilities, disposal
facilities, water reservoirs and pits, and compression facilities used in
connection with the Subject Interests and the other matters described in this
definition of Assets (the “Facilities”);


(e)           to the extent assignable or transferable, (i) all production sales
and marketing contracts, farm-out and farm-in agreements, operating agreements,
service agreements, unit agreements, gas gathering and transportation
agreements, and other contracts, agreements, and arrangements, relating to the
Subject Interests and the other matters described in this definition of Assets,
and subject to, and in accordance with, any limitations set forth in such
agreements, and (ii) equipment leases and rental contracts, service agreements,
supply agreements, and other contracts, agreements, and arrangements relating to
the Subject Interests and the other matters described in this definition of
Assets, (the agreements identified in clauses (i) and (ii) above being,
collectively, the “Contracts”) provided, however, that the defined term
Contracts does not apply to any contract pertaining to oil and gas lease WYW
123020 or the Big Ridge #32-20 well located thereon, insofar and only insofar as
the contract pertains to such well or lease; and


 
2

--------------------------------------------------------------------------------

 
 
(f)           all files, records, and data relating to the items described in
Sections 1.02(a) through (e) maintained by Seller including, without limitation,
the following, if and to the extent that such files exist: all books, records,
reports, manuals, files, title documents (including correspondence), records of
production and maintenance, revenue, sales, expenses, warranties, lease files,
land files, well files, division order files, abstracts, title opinions,
assignments, reports, property records, contract files, operations files, copies
of tax and accounting records (but excluding Federal and state income tax
returns and records) and files, maps, hydrocarbon analysis, well logs, mud logs,
field studies together with other files, contracts, and other records and data
including all geologic and geophysical data and maps, but excluding from the
foregoing those files, records, and data subject to written unaffiliated third
party contractual restrictions on disclosure or transfer or covered by the
attorney-client privilege or work product doctrine (the “Records”). To the
extent that any of the Records contain interpretations of Seller, each Buyer
agrees to rely on such interpretations at such Buyer’s sole risk and without any
duty on the part of Seller regarding such interpretations.


Section 1.03   Excluded Assets. Notwithstanding the foregoing, the Assets shall
not include, and there is excepted, reserved, and excluded from the sale,
transfer, and assignment contemplated hereby the excluded properties, rights,
and interests (collectively, the “Excluded Assets”) described on Schedule 1.03.


ARTICLE 2
PURCHASE PRICE


Section 2.01   Purchase Price. The total consideration for the purchase, sale,
and conveyance of the Assets to Buyers and each Buyer’s assumption of such
Buyer’s respective Proportionate Share of the Assumed Obligations and all other
liabilities provided for in this Agreement, is Prima’s payment to Seller of the
sum of Six Million Three Hundred Thousand Dollars ($6,300,000.00) (the “Purchase
Price”), as adjusted in accordance with the provisions of this Agreement.


Section 2.02   Deposit.


(a)           Concurrently with the execution of this Agreement by Seller and
Buyers, Prima shall deliver to Seller in immediately available funds a
performance guarantee deposit in an amount equal to Six Hundred Thirty Thousand
Dollars ($630,000.00) (the “Deposit”) in accordance with wire transfer
instructions provided by Seller to Prima.


(b)           Subject to the proviso set forth in Section 11.01, if this
Agreement is terminated by Seller pursuant to Section 11.01(b) and Seller does
not waive the non-satisfaction of any conditions to the Closing set forth in
Article 8, Seller shall retain the Deposit as liquidated damages, which remedy
shall be the sole and exclusive remedy available to Seller for any Buyer’s
failure to perform such Buyer’s obligations under this Agreement. Seller and
each Buyer acknowledge and agree that (i) Seller’s actual damages upon the event
of such a termination are difficult to ascertain with any certainty, (ii) the
Deposit is a reasonable estimate of such actual damages, and (iii) such
liquidated damages do not constitute a penalty.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Subject to the proviso set forth in Section 11.01, if this
Agreement is terminated (i) by Prima pursuant to Section 11.01(c) and Prima does
not waive the non-satisfaction of any conditions to the Closing set forth in
Article 9 or (ii) by Prima or Seller pursuant to Section 11.01(a), Section
11.01(d), Section 11.01(e), Section 11.01(f), Section 11.01(g), Section 11.01(h)
or Section 13.03(c), then Prima shall promptly provide Seller wire transfer
instructions and Seller shall return the Deposit to Prima in immediately
available funds within three (3) business days after the event giving rise to
such return obligation. Seller and Buyers shall thereupon have the rights and
obligations set forth elsewhere herein.


(d)           If all conditions precedent to the obligations of Seller set forth
in Article 8 have been met, then notwithstanding any provision in this Section
2.02 to the contrary, if the Closing does not occur because Seller wrongfully
fails to tender performance at the Closing or otherwise Breaches this Agreement
in any respect prior to the Closing, and Buyers are ready and otherwise able to
close, at Prima’s sole election, either (i) Seller shall return the Deposit to
Prima within three (3) business days after its receipt of Prima’s written demand
for the return of the Deposit in accordance with this Agreement, in which event
Seller shall have no further obligations to Buyers, or (ii) Prima shall have the
right to pursue specific performance of this Agreement, provided that Prima must
file an action for specific performance within twenty-one (21) days of Seller’s
Breach. If Prima elects to pursue specific performance, Prima must pursue
specific performance as Buyers’ sole and exclusive remedy in lieu of all other
legal and equitable remedies. If such action for specific performance is not
filed within twenty-one (21) days of Seller’s Breach or if Prima is unsuccessful
for any reason, Buyers shall be deemed to have waived all legal and equitable
remedies and Buyers’ sole remedy for Seller’s Breach of this Agreement shall be
limited to the prompt return of the Deposit.


Section 2.03   Allocated Values. The Purchase Price is allocated among the
Assets on a Well basis as set forth in Exhibit C (the “Allocated Values”). In no
event shall the aggregate of the Allocated Values for the Leases exceed the
unadjusted Purchase Price. The Parties agree that the Allocated Values shall be
used to compute any adjustments to the Purchase Price pursuant to the provisions
of Article 4. Any adjustment to the Purchase Price hereunder shall be reflected
in the allocation set forth in Exhibit C consistent with Treasury Regulation
Section 1.1060-IT(f). For tax purposes, the Parties agree to report the
transactions contemplated by this Agreement in a manner consistent with the
terms of this Agreement, including the allocations set forth above as of the
Closing Date, and that no Party will take any position inconsistent therewith,
including in any tax return, refund claim, litigation, arbitration, or
otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3
EFFECTIVE TIME AND OTHER MATTERS


Section 3.01   Ownership of Assets. If the transactions contemplated hereby are
consummated in accordance with the terms and provisions hereof, the ownership of
the Assets shall be transferred from Seller to Buyers on the Closing Date, but
effective for all purposes as of 7:00 a.m. Mountain Time on January 1, 2011 (the
“Effective Time”).


Section 3.02   Section 1031 Exchange. Each Party agrees to cooperate with any
other Party to accommodate such other Party in effecting a like kind exchange
(an “Exchange”) pursuant to Section 1031 of the United States Internal Revenue
Code in connection with the purchase and sale of the Assets, provided that: (a)
the Closing shall not be delayed or affected by reason of the Exchange, nor
shall the consummation or accomplishment of an Exchange be a condition precedent
or condition subsequent to the exchanging Party’s obligations under this
Agreement and the exchanging Party’s failure or inability to consummate an
exchange for any reason or for no reason at all shall not be deemed to excuse or
release the exchanging Party from its obligations under this Agreement, (b) the
exchanging Party shall effect its Exchange through an assignment of this
Agreement, or its rights under this Agreement, to a qualified intermediary (as
defined in Treasury Regulation section 1.1031(k)-1(g)(4)) or an exchange
accommodation titleholder (as defined in Rev. Proc. 2000-37), as applicable, but
any such assignment shall not release the exchanging Party from any of its
liabilities or obligations to the non-exchanging Parties under this Agreement or
expand any liabilities or obligations of the non-exchanging Parties under this
Agreement, (c) the non-exchanging Parties shall not be required to take an
assignment of the purchase agreement for the relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating an Exchange desired by the exchanging Party; and (d)
the exchanging Party shall pay any additional costs that would not otherwise
have been incurred by the non-exchanging Parties had the exchanging Party not
consummated the transaction through an Exchange and the exchanging Party shall
indemnify the non-exchanging Parties against any such additional costs or
liabilities. No non-exchanging Party shall by this Agreement or acquiescence to
an Exchange desired by an exchanging Party have its rights under this Agreement
affected or diminished in any manner or be responsible for compliance with or be
deemed to have warranted to the exchanging Party that its Exchange in fact
complies with Section 1031 of the United States Internal Revenue Code.


Section 3.03   Prima’s Representation of Buyers. Powder, KAB, Morse, Apple and
Blackland acknowledge that Prima is acting as their representative in connection
with this Agreement. Prima’s representation of the other Buyers includes, but is
not limited to, the geologic, engineering and economic evaluation of the Assets,
the negotiation and drafting of this Agreement and documents to be delivered at
the Closing, the conduct of all due diligence for Buyers (including title review
and Buyers’ Environmental Review), the identification, resolution or waiver (as
the case may be) of all Title Defects, Environmental Defects, and Representation
Defects, and to make such elections as it sees fit, in accordance with the terms
hereof. Powder, KAB, Morse, Apple and Blackland covenant and agree that they
shall be bound by all actions taken by Prima on each of their behalf under or in
connection with this Agreement.


ARTICLE 4
TITLE AND ENVIRONMENTAL MATTERS


Section 4.01   Examination Period. Until 5:00 p.m. Mountain Time on March 24,
2011 (the “Examination Period”), Seller shall permit Prima and/or Prima’s
representatives to examine during normal business days and hours at a location
designated by Seller, all abstracts of title, title opinions, title files,
ownership maps, lease, Well, and division order files, assignments, operating,
and accounting records and all Leases, Surface Agreements, Permits, Contracts,
and other agreements, data, analyses, and information pertaining to the Assets
insofar as the same may now be in existence and in the possession of Seller (or
agent or Representative of Seller), subject to such restrictions upon disclosure
as may exist under confidentiality or other agreements binding upon Seller and
relating to the data. If there are any documents that Seller cannot provide
Prima due to a confidentiality requirement, Seller shall describe to Prima the
withheld document and cooperate with Prima to obtain access thereto from the
third party if Prima so requests.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.02   Title Defects. The term “Title Defect” means (a) any encumbrance
on, encroachment on, irregularity in, defect in, or objection to Seller’s
ownership of the Assets (excluding Permitted Encumbrances) that causes Seller
not to have Marketable Title to a Lease, including any Well, all as described in
Exhibit C; (b) any default by Seller under a Lease, farm-out agreement, or
Contract or other agreement that would (i) have a Material Adverse Effect on the
operation, value, or use of such Asset, (ii) prevent Seller from receiving the
proceeds of production attributable to Seller’s interest therein, or (iii)
result in cancellation of all or a portion of Seller’s interest therein; (c)
surface use restrictions in any Lease or Surface Agreement or other rights held
by third parties that would be unacceptable to a reasonably prudent operator and
that would prevent Buyers’ ability to conduct oil and gas operations in a manner
reasonably consistent with Seller’s historic operating procedures; (d) other
agreements requiring the payment of costs on a disproportionate basis with
respect to the Working Interests; (e) gas sales contracts or calls on production
or options to purchase production or similar obligation with respect to the
Assets that are not listed on Schedule 5.08 that has a Material Adverse Effect
on the Assets; and (f) any consent to assign pertaining to a Lease or Contract
not obtained before the Closing Date. The term “Marketable Title” means such
ownership by Seller in the Assets that, subject to and except for the Permitted
Encumbrances, is free of restrictions that would prevent the development of
Hydrocarbons from the Subject Interests consistent with current practices and:


(a)           entitles Seller to receive not less than the percentage set forth
in Exhibit C as Seller’s Net Revenue Interest of all Hydrocarbons produced,
saved, and marketed from such Well, without reduction, suspension, or
termination of such interest throughout the productive life of such Well, except
as specifically set forth in such Exhibit;


(b)           obligates Seller to bear not greater than the percentage set forth
in Exhibit C as Seller’s Working Interest of the costs and expenses relating to
the maintenance, development, and operation of such Well, without increase
throughout the productive life of such Well, except as specifically set forth in
such Exhibit;


(c)           is free and clear of all liens, encumbrances, and defects in
title; and


(d)           entitles Buyers to use, without subjecting Buyers to a Claim of
trespass, all roads, power lines, pits, reservoirs, and pipelines (water and
hydrocarbon) necessary for the operation of the Assets as they are currently
being used by Seller.

 
6

--------------------------------------------------------------------------------

 


Section 4.03   Notice of Title Defects. Prima shall provide Seller notice of all
Title Defects no later than 5:00 p.m. Mountain Time on March 24, 2011 (the
“Title Claim Date”). To be effective, such notice must (a) be in writing, (b) be
received by Seller on or prior to the Title Claim Date, (c) describe the Title
Defect in reasonable detail (including any alleged variance in the Net Revenue
Interest or Working Interest), (d) identify the specific Asset or Assets
affected by such Title Defect, (e) include the Title Defect Value, as reasonably
determined by Prima in good faith, and (f) comply with the limitations and Title
Defect Value qualifications set forth in Section 4.14. Subject to Section 12.10,
any matters identified by Prima during the Examination Period that constitute
Title Defects, but of which Seller has not been specifically notified by Prima
in accordance with the foregoing, shall be deemed to have been waived by each of
the Buyers for all purposes and shall constitute Permitted Encumbrances and
Assumed Obligations. Upon receipt of notices of Title Defects, Seller and Prima
shall meet and determine upon which of the Title Defects, Title Defect Values,
and methods of cure Seller and Prima have reached agreement. Upon its receipt of
such notice from Prima, Seller shall have the option, but not the obligation,
for a period ending thirty (30) days after the Closing to cure such Title
Defect. If Seller should not elect to cure a Title Defect, and no aspect of such
defect is reasonably in dispute, the Purchase Price shall be adjusted for such
defect by the amount of the Title Defect Value.


(a)           The value attributable to each Title Defect (the “Title Defect
Value”) that is asserted by Prima in the Title Defect notices shall be
determined based upon the criteria set forth below:


(i)           If the Title Defect is a lien upon any Asset, the Title Defect
Value is the amount necessary to be paid to remove the lien from the affected
Asset;


(ii)          If the Title Defect asserted is that the Net Revenue Interest
attributable to any Well is less than that stated in Exhibit C, then the Title
Defect Value shall be the absolute value of the number determined by the
following formula:

 
Title Defect Value = A x (1-[B/C])


 
A   =
Allocated Value for the affected Asset



 
B   =
Correct Net Revenue Interest for the affected Asset



 
C   =
Net Revenue Interest for the affected Asset as set forth on Exhibit C;



(iii)         If the Title Defect represents an obligation, encumbrance, burden,
or charge upon the affected Asset (including any increase in Working Interest
for which there is not a proportionate increase in Net Revenue Interest) for
which the economic detriment to Buyers is unliquidated, the amount of the Title
Defect Value shall be determined by taking into account the Allocated Value of
the affected Asset, the portion of the Asset affected by the Title Defect, the
legal effect of the Title Defect, the potential discounted economic effect of
the Title Defect over the life of the affected Asset, and the Title Defect
Values placed upon the Title Defect by Seller and Prima;

 
7

--------------------------------------------------------------------------------

 


(iv)         If a Title Defect is not in effect or does not adversely affect an
Asset throughout the entire post Effective Time productive life of such Asset,
such fact shall be taken into account in determining the Title Defect Value;


(v)           The Title Defect Value of a Title Defect shall be determined
without duplication of any costs or losses included in another Title Defect
Value hereunder or in connection with the Breach of any representation and
warranty hereunder;


(vi)         Notwithstanding anything herein to the contrary, in no event shall
a Title Defect Value exceed the Allocated Value of the Well affected thereby;


(vii)         If the Title Defect Value of an Asset is equal to the Allocated
Value of such Asset, the affected Asset shall remain in the purchase and sale
contemplated by this Agreement, but the Purchase Price shall be adjusted
accordingly;


(viii)       Notwithstanding the provisions of this Section 4.03 to the
contrary, the Title Defect Value of any Title Defect comprising a required
consent not obtained (other than consents customarily obtained after the
Closing) shall be determined pursuant to Section 4.07; and


(ix)          Such other factors as are reasonably necessary to make a proper
evaluation.


(b)           The term Title Defect shall not include those matters deemed not
to impair marketability in accordance with any applicable title standards for
the State of Wyoming.


Section 4.04   Remedies for Title Defects.


(a)           For any Title Defect noticed pursuant to Section 4.03 that has not
been cured at or prior to the Closing, the Purchase Price shall, subject to the
provisions of Section 4.14, be decreased at the Closing by either (i) the amount
Seller and Prima, acting reasonably and in good faith, agree in lieu of a cure
of the asserted Title Defect, or (ii) with respect to any Title Defect for which
Seller and Prima have not yet agreed as to the validity of the Title Defect, the
Title Defect Value, or the manner of cure, then subject to Section 4.14(c)
below, by the amount of the Title Defect Value asserted by Prima for such
uncured or unadjusted Title Defect.


(b)           Notwithstanding anything to the contrary in this Section 4.04, if
any Title Defect is in the nature of a consent to assignment that is not
obtained or other restriction on assignment, the provisions of Section 4.07
shall apply.


(c)           If at the expiration of thirty (30) days after the Closing, Seller
and Prima have not agreed upon the validity of any asserted Title Defect, the
appropriate cure of the same, or the Title Defect Value attributable thereto,
either Seller or Prima shall have the right to elect to have any such dispute
determined by an Independent Expert pursuant to Section 4.13.


 
8

--------------------------------------------------------------------------------

 


(d)           Once a Title Defect is cured within the time specified in Section
4.03, by Seller at its sole cost and expense to Prima’s reasonable satisfaction,
or the existence or value of the Title Defect is determined with finality either
by agreement between Seller and Prima or in accordance with Section 4.13, Prima
shall promptly pay to Seller (i) in the case of a Title Defect which is cured,
the amount the Purchase Price was decreased at the Closing as a result of this
previously uncured Title Defect or (ii) in the case of an Asset affected by an
unresolved Title Defect and for which the validity of the Title Defect or the
Title Defect Value is determined with finality whether by agreement or in
accordance with Section 4.13, the difference, if any, between the amount the
Purchase Price was decreased at the Closing as a consequence of such asserted
and unresolved Title Defect and the amount determined with finality.


Section 4.05   Special Warranty of Title. The documents to be executed and
delivered by Seller to Buyers, transferring title to the Assets as required
hereby, including the Assignment and Bill of Sale the form of which is attached
hereto as Exhibit D (the “Assignment”), shall provide for a special warranty of
title, by, through, or under Seller, subject to the Permitted Encumbrances and
the terms of this Agreement. The term “Permitted Encumbrances” shall mean any of
the following matters to the extent the same are valid and subsisting and affect
the Assets as of the Effective Time:


(a)           the terms, conditions, restrictions, exceptions, reservations,
limitations, and other matters contained in (including any liens or security
interests created by law or reserved in oil and gas leases for royalty, bonus,
or rental, or created to secure compliance with the terms of) Contracts, Surface
Agreements, Leases, and any other agreements, instruments, documents, and other
matters described or referred to in any Exhibit or Schedule hereto; provided,
that, such matters do not operate to (i) reduce the Net Revenue Interest of
Seller in any Well, as reflected in Exhibit C, or (ii) increase the
proportionate share of costs and expenses of leasehold operations attributable
to or to be borne by the Working Interest of Seller with respect to any Well as
reflected in Exhibit C, unless there is a proportionate increase in Seller’s
applicable Net Revenue Interest;


(b)          any obligations or duties affecting the Assets to any Governmental
Authority with respect to any franchise, grant, license, or permit, and all
applicable federal, state, and local laws, rules, regulations, guidances,
ordinances, decrees, and orders of any Governmental Authority (“Laws”);


(c)           all royalties, overriding royalties, net profits interests,
carried interests, production payments, reversionary interests, and other
burdens on or deductions from the proceeds of production created or in existence
as of the Effective Time, that do not (i) reduce the Net Revenue Interest of
Seller in any Well as reflected in Exhibit C, or (ii) increase the proportionate
share of costs and expenses of leasehold operations attributable to or to be
borne by the Working Interest of Seller with respect to any Well as reflected in
Exhibit C, unless there is a proportionate increase in Seller’s applicable Net
Revenue Interest;
 
 
9

--------------------------------------------------------------------------------

 
 
(d)          preferential rights to purchase or similar agreements (i) with
respect to which (A) waivers or consents are obtained from the appropriate
parties for the transaction contemplated hereby, or (B) required notices have
been given for the transaction contemplated hereby to the holders of such rights
and the appropriate period for asserting such rights has expired without an
exercise of such rights, or (ii) not exercised prior to the Closing, subject to
Section 4.06;


(e)           required third party consents to assignments or similar agreements
with respect to which (i) waivers or consents have been obtained from the
appropriate parties for the transaction contemplated hereby, or (ii) required
notices have been given for the transaction contemplated hereby to the holders
of such rights and the appropriate period for asserting such rights has expired
without an exercise of such rights;


(f)           all rights to consent by, required notices to, filings with, or
other actions by, Governmental Authorities in connection with the sale,
transfer, or conveyance of the Assets that are customarily obtained after such
sale or conveyance;


(g)           rights reserved to or vested in any Governmental Authority to
control or regulate any of the Wells or units included in the Assets and the
applicable laws, rules, and regulations of such Governmental Authorities;


(h)          conventional rights of reassignment contained in any Lease, or
assignments thereof, providing for reassignment upon a decision to surrender or
abandon any Lease;


(i)           statutory liens for Taxes or assessments not yet due and
delinquent;


(j)           easements, rights-of-way, servitudes, permits, surface leases, and
other rights with respect to surface operations, on, over or in respect of any
of the Assets of which Prima has knowledge;


(k)           materialmen’s, mechanics’, operators’ or other similar liens
arising in the ordinary course of business (i) if such liens and charges have
not been filed pursuant to law and the time for filing such liens and charges
has expired, or (ii) if filed, such liens and charges have not yet become due
and payable or payment is being withheld as provided by law;


(l)           such Title Defects as Prima has waived; and


(m)         all deeds of trust and other security interests burdening the Assets
granted by Seller in connection with its credit facility with Macquarie Bank
Limited (the “Macquarie Liens”), it being understood and agreed that the release
of the Macquarie Liens is a condition to the Closing as provided in Section
9.04.


Section 4.06   Preferential Rights to Purchase.


(a)           Seller shall use diligent efforts, but without any obligation to
incur anything but reasonable costs and expenses in connection therewith, to
comply with all preferential rights to purchase provisions relative to any Asset
prior to the Closing, all of which are identified on Schedule 4.06.


 
10

--------------------------------------------------------------------------------

 


(b)           Prior to the Closing, Seller shall promptly notify Prima if any of
such preferential purchase rights are exercised or if the requisite period has
elapsed without such rights having been exercised.


(c)           If a third party who has been offered an interest in any Asset
pursuant to a preferential right to purchase elects prior to the Closing to
purchase all or part of such Assets, and the closing of such transaction does
occur on or before the Closing Date, then the interest or part thereof so
affected will be excluded from the Assets and the Purchase Price shall be
reduced by the Allocated Value of such Assets without the requirement for Prima
to give notice. If any such third party has elected to purchase all or a part of
an interest in any Asset subject to a preferential right to purchase but has
failed to close the transaction by the Closing Date, or if the election period
has not run and no election has been made, then the affected portion of the
Assets shall be excluded from the Assets and the Purchase Price shall be reduced
by the Allocated Value of such affected Assets. If the election period passes
without the exercise of such preferential right to purchase or if any election
previously exercised is rescinded in writing by the party previously electing to
purchase this affected Asset, all such Assets will be conveyed to Buyers and
Prima shall pay the portion of the Purchase Price therefor.


Section 4.07   Consents to Assignment. The Assets subject to a consent to assign
are listed on Schedule 4.07. If any Asset is subject to a Title Defect as a
result of a consent to assignment not having been obtained or, of the existence
of other restrictions on assignment or conveyance, the following provisions
shall apply:


(a)           The Asset affected thereby shall be retained by Seller and the
Purchase Price shall be reduced by the Allocated Value of such Asset without the
requirement for Prima to give notice.


(b)           Seller, with Prima’s assistance, shall use diligent efforts to
obtain such consent as promptly as possible after the Closing. If such consent
is obtained by the Final Settlement Date, Seller shall convey the affected Asset
to Buyers effective as of the Effective Time, and Prima shall pay Seller the
Allocated Value, as adjusted in accordance with the terms of this Agreement.


Section 4.08   [Omitted Intentionally].


Section 4.09   Environmental Review. Prima may conduct an environmental
assessment of the Assets prior to the expiration of the Title Claim Date,
subject to the following:


(a)           Prima shall have the right to conduct on-site inspections,
including but not limited to, Phase I (as that term is defined by the American
Society for Testing and Materials) environmental assessments of the Assets,
including, but not limited to, sampling and analysis of soil, air, surface
water, groundwater and waste materials, prior to the expiration of the
Examination Period (“Buyers’ Environmental Review”) and Seller shall provide to
Prima a copy of any environmental review Seller has in its possession subject to
the same terms of confidentiality subsequently set forth herein;
 
 
11

--------------------------------------------------------------------------------

 
 
(i)           Each Buyer shall bear its respective Proportionate Share of all of
the cost and expense of Buyers’ Environmental Review;


(ii)          All inspections must be coordinated through a designated
representative of Seller who may accompany Prima during the course of Prima’s
inspection of the Assets;


(iii)         Prima shall give Seller notice not more than seven (7) days and
not less than forty-eight (48) hours before any visits by Prima and/or Prima’s
consultant to the Assets, and Prima shall seek and obtain Seller’s prior consent
(which shall not be unreasonably withheld) before either it or its consultant
enters the Assets;


(iv)         Prima shall provide Seller a copy of any Phase I reports affecting
the Assets promptly after Prima’s receipt of the same;


(v)          Prima and/or Prima’s consultant shall perform all such work in a
safe and workmanlike manner, shall not unreasonably interfere with Seller’s
operations, and shall comply with all Laws of applicable Governmental
Authorities;


(vi)         Seller shall use commercially reasonable efforts to obtain any
third party consents that are required in order to perform any work comprising
Buyers’ Environmental Review; and


(vii)        Each Buyer, with respect to each Buyer’s Proportionate Share,
hereby agrees to release and defend, indemnify, and hold harmless Seller and
Seller’s Representatives from and against all Claims made by (or attributable to
the acts or omissions of) Prima or Prima’s Representatives (INCLUDING THOSE
RESULTING FROM THE SOLE, JOINT, OR CONCURRENT NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT), STRICT LIABILITY OR OTHER LEGAL FAULT OF
SELLER OR ANY OF SELLER’S REPRESENTATIVES) arising out of or relating to Buyers’
Environmental Review. The release and indemnity provisions of this Section 4.09
shall survive termination or the Closing of this Agreement notwithstanding
anything to the contrary provided for in this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Unless otherwise required by applicable Laws, each Buyer shall
treat any matters revealed by Buyers’ Environmental Review and any environmental
review provided by Seller to Prima, including any analyses, compilations,
studies, documents, reports, or data prepared or generated from such review, but
excluding any public information (the “Environmental Information”), as
confidential, and, except as provided below, Buyers shall not disclose any
Environmental Information to any Governmental Authority, or, prior to the
Closing to any other third party without the prior written consent of Seller.
Buyers may use the Environmental Information prior to the Closing only in
connection with the transactions contemplated by this Agreement. The
Environmental Information shall be disclosed by Buyers to only those persons who
need to know the Environmental Information for purposes of evaluating the
transaction contemplated by this Agreement, and who agree to be bound by the
terms of this Section 4.09. If any Buyer or any third party to whom such Buyer
has provided any Environmental Information is requested, compelled, or required
to disclose any of the Environmental Information prior to the Closing, such
Buyer shall provide Seller with prompt notice sufficiently prior to any such
disclosure so as to allow Seller to file for any protective order, or seek any
other remedy, as it deems appropriate under the circumstances. If this Agreement
is terminated prior to the Closing, upon Seller’s request, Prima shall deliver
the Environmental Information, and all copies thereof and works based thereon,
to Seller, which Environmental Information shall become the sole property of
Seller. Upon request, Prima shall provide copies of the Environmental
Information to Seller without charge. The terms and provisions of this Section
4.09(b) shall survive any termination of this Agreement, notwithstanding
anything to the contrary.


Section 4.10   Definitions Used in Article 4 and in this Agreement.


(a)           Environmental Defects. The term “Environmental Defect” shall mean,
with respect to any given Asset (including, without limitation, air, land, soil,
surface and subsurface strata, surface water, groundwater, or sediments), a
violation of or a condition that can reasonably be expected to give rise to a
violation of any Environmental Law in effect before the Closing Date in the
jurisdiction in which such Asset is located.


(b)           Governmental Authority. The term “Governmental Authority” shall
mean the United States and any state, county, city, and political subdivisions
that exercises jurisdiction over the Assets, and any agency, court, department,
board, bureau, commission, or other division or instrumentality thereof.


(c)           Environmental Laws. The term “Environmental Laws” shall mean any
and all laws, statutes, ordinances, rules, regulations, or orders of any
Governmental Authority pertaining to health and natural resources (but excluding
laws, orders, rules, and regulations that pertain to the prevention of waste or
the protection of correlative rights) and the protection of wildlife or the
environment including, without limitation, the Clean Air Act, as amended, the
Clean Water Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980, as amended, the Federal Water Pollution
Control Act, as amended, the Resource Conservation and Recovery Act of 1976, as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Hazardous & Solid Waste Amendments Act of 1984, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, the Oil Pollution Act of
1990, any state laws implementing the foregoing federal laws, or equivalent or
analogous state or local laws, statutes or ordinances, any regulation
promulgated thereunder, including, but not limited to, those pertaining to the
handling of oil and gas exploration and production wastes or the use,
maintenance, and closure of pits and impoundments, and all other environmental
conservation or protection laws in effect as of the Closing Date that are
applicable to the Assets. For purposes of this Agreement, the terms “hazardous
substance,” “release,” and “disposal” have the meanings specified in the
applicable Environmental Laws as in effect as of the Closing Date.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           Environmental Defect Value. For purposes of this Agreement, the
term “Environmental Defect Value” shall mean, with respect to any Environmental
Defect, the estimated costs and expenses net to Seller’s interest in the
affected portion of the Assets to correct and/or remediate such Environmental
Defect consistent with applicable Environmental Laws.


Section 4.11   Notice of Environmental Defects. Prima shall provide Seller
notice of all Environmental Defects no later than the Title Claim Date. To be
effective, such notice must (a) be in writing, (b) be received by Seller prior
to the expiration of the Examination Period, (c) describe the Environmental
Defect in reasonable detail, including the written conclusion of Prima that an
Environmental Defect exists, which conclusion shall be reasonably substantiated
by the factual data gathered in Buyers’ Environmental Review, (d) identify the
specific Assets affected by such Environmental Defect, (e) set forth the
procedures recommended to correct the Environmental Defect, (f) set forth
Prima’s reasonable good faith estimate of the Environmental Defect Value,
including the basis for such estimate, and (g) comply with the Environmental
Defect Value provisions of Section 4.14. Any matters that may constitute
Environmental Defects, but of which Seller has not been specifically notified by
Prima in accordance with the foregoing, together with any environmental matter
that does not constitute an Environmental Defect, shall be deemed to have been
waived by Buyers for all purposes and constitute an Assumed Obligation. Upon
receipt of notices of Environmental Defects, Seller and Prima shall meet and
determine upon which of the Environmental Defects, Environmental Defect Values,
and methods of correction Seller and Prima have reached agreement. Upon the
receipt of such effective notice from Prima, Seller shall have the option, but
not the obligation, to attempt to correct to Prima’s reasonable satisfaction
such Environmental Defect during a period expiring ninety (90) days after the
Closing.


Section 4.12   Remedies for Environmental Defects.


(a)           If, as of the Closing Date, the Assets are affected by an uncured
or otherwise unresolved Environmental Defect noticed pursuant to the provisions
of Section 4.11, the affected portion of the Assets shall not be sold,
transferred, or conveyed to Buyers at the Closing, and the Purchase Price shall,
subject to the terms of Section 4.14, be decreased by the Allocated Value of the
portion of the Assets so affected. Thereafter, Seller and Prima shall act
reasonably and in good faith either (i) to agree (y) as to the manner of cure
for such Environmental Defect or (z) the value of such Environmental Defect and
adjust the Final Settlement Statement in the amount thereof net of any Purchase
Price adjustment made at the Closing, in which event the affected portion of the
Assets shall be conveyed to Buyers; provided that if option (y) is agreed to, no
assignment of the affected portion of the Assets shall be made as between Seller
and Buyers until such agreed cure is accomplished to Prima’s reasonable
satisfaction whereupon the Allocated Value previously deducted from the Purchase
Price shall be paid to Seller, or (ii) with respect to any Environmental Defect
as to which Seller and Prima are unable to agree within thirty (30) days of the
Closing as to the validity of the Environmental Defect, the Environmental Defect
Value, or the manner of correction, submit such matter to be determined by an
Independent Expert pursuant to Section 4.13.


 
14

--------------------------------------------------------------------------------

 


(b)           With respect to any Asset which is not sold, transferred, or
conveyed to Buyers at the Closing pursuant to the terms of Section 4.12(a),
after the Closing and at such time as any Environmental Defect Value or the
manner of correction for an Environmental Defect is determined and, in either
event, the amount thereof is determined to be less than the Allocated Value for
the affected portion of the Assets, Seller shall have the right (i) in the case
of an Environmental Defect Value determination, to have the Purchase Price
reduced by only the Environmental Defect Value as so determined or (ii) in the
case of the cure determination, to elect to cure the Environmental Defect to
Prima’s reasonable satisfaction. The consequence of (i) shall be that Prima will
pay to Seller an amount equal to the Allocated Value for the affected Assets
minus the Environmental Defect Value and the affected portion of the Assets
previously retained by Seller shall be conveyed to Buyers. The consequence of
(ii) shall be that upon achieving Prima’s written acknowledgement that the
Environmental Defect has been cured to Prima’s reasonable satisfaction, the
Allocated Value for such previously retained Asset shall be paid to Seller and
the affected portion of the Assets shall be conveyed to Buyers. If no
Environmental Defect is determined to exist, Prima shall pay the Allocated Value
attributable to the affected portion of the Assets to Seller, and Seller shall
convey the previously retained portion of the Assets to Buyers. If the
Environmental Defect Value or the cost to cure an Environmental Defect is
determined to be greater than the Allocated Value of the affected portion of the
Assets, Seller shall retain the affected portion of the Assets, and the Purchase
Price shall be reduced by the Allocated Value attributable to such portion of
the Assets.


Section 4.13   Independent Experts.


(a)           Any disputes regarding Title Defects, Representation Defects,
Environmental Defects, Title Defect Value, Representation Defect Value,
Environmental Defect Value, appropriate cure of any Title Defect or
Representation Defect or correction of any Environmental Defects, and the
calculation of the Statement or the Final Settlement Statement, or revisions
thereto, may, subject to the provisions of Section 4.04, Section 4.12, Section
4.14, and Section 4.15, be submitted by a Seller or Prima, with written notice
to the other Party, to an independent expert (the “Independent Expert”), who
shall serve as the sole and exclusive arbitrator of any such dispute. The
Independent Expert shall be selected by the Seller and Prima (acting reasonably
and in good faith) within fifteen (15) days following the effective date of said
notice. The Independent Expert shall be a person who is independent, impartial,
and knowledgeable in the subject matter and substantive laws involved. For
example, but not by way of limitation, in the case of a dispute concerning an
alleged Environmental Defect, Environmental Defect Value, or cure of the same,
the Independent Expert shall have expertise in both the applicable Environmental
Laws and environmental science relating to the oil and gas industry.


 
15

--------------------------------------------------------------------------------

 


(b)           If Seller and Prima fail to select an Independent Expert within
the 15-day period referred to in Section 4.13(a) above, within three (3) days
thereafter, Seller and Prima shall each choose an Independent Expert meeting the
qualifications set forth above, and such two (2) experts shall promptly choose a
third Independent Expert (meeting the qualifications provided for herein) who
alone shall resolve the disputes between the Parties. Each Party shall bear its
own costs and expenses incurred in connection with any such proceeding, and,
with respect to Buyers, each Buyer will bear its respective Proportionate Share
of one-half (1/2) of the costs and expenses of the Independent Expert and, with
respect to Seller, Seller will bear one-half (1/2) of the costs and expenses of
the Independent Expert.


(c)           Disputes to be resolved by an Independent Expert shall be resolved
in accordance with mutually agreed procedures and rules and failing such
agreement, in accordance with the rules and procedures for non-administered
arbitration set forth in the commercial arbitration rules of the American
Arbitration Association. The Independent Expert shall be instructed by Seller
and Prima to resolve such dispute as soon as reasonably practicable in light of
the circumstances using the terms and provisions of this Agreement with respect
to title and environmental matters. The decision and award of the Independent
Expert shall be binding upon the Parties and final and nonappealable to the
maximum extent permitted by Laws or Environmental Laws, as applicable, and
judgment thereon may be entered in a court of competent jurisdiction and
enforced by any Party as a final judgment of such court.


(d)           All proceedings under this Section 4.13 shall be conducted at a
mutually agreed location in Denver, Colorado.


Section 4.14   Limitation of Remedies For Title Defects, Representation Defects
and Environmental Defects. Notwithstanding anything to the contrary contained in
this Agreement,


(a)           if the Title Defect Value for a given Title Defect, the
Representation Defect Value for a given Representation Defect or the
Environmental Defect Value for a given Environmental Defect, in each case as
determined pursuant to this Article 4, does not exceed Twenty-Five Thousand
Dollars ($25,000.00), such Title Defect, Representation Defect, or Environmental
Defect shall not qualify for either a Purchase Price adjustment, cure, or
correction of such defect;


(b)           if the aggregate value of all Title Defects, all Environmental
Defects and all Representation Defects does not exceed One Hundred Eighty-Nine
Thousand Dollars ($189,000.00) (prior to any adjustments thereto), then no
adjustment of the Purchase Price shall be made therefor; and


(c)           in the event the aggregate value of all Title Defects, all
Environmental Defects and all Representation Defects exceeds One Hundred
Eighty-Nine Thousand Dollars ($189,000.00) (prior to any adjustments thereto),
then the Purchase Price shall be adjusted by the aggregate value of all Title
Defects, all Environmental Defects and all Representation Defects, it being
understood that this amount is a threshold and not a deductible.


 
16

--------------------------------------------------------------------------------

 


All Title Defects, Representation Defects, and Environmental Defects asserted by
Prima pursuant to this Article 4 after being resolved in accordance with this
Article 4 shall thereafter constitute Permitted Encumbrances and Assumed
Obligations, whether or not an adjustment to the Purchase Price is made with
respect thereto in accordance with this Article 4.


Section 4.15   Breach of Certain Representations and Warranties. Subject to the
limitations of Section 4.14, Breaches of Seller’s representations and warranties
contained in Sections 5.07 through 5.21, discovered prior to the Title Claim
Date shall be treated in accordance with this Section 4.15 for purposes of
making adjustments to the Purchase Price, and such Breaches shall be referred to
herein as “Representation Defects.” Prior to the Title Claim Date, Prima shall
provide Seller notice of each Representation Defect. To be effective, such
notice must (a) be in writing, (b) be received on or prior to the Title Claim
Date, (c) describe the Breach in reasonable detail, and (d) the value of the
Breach, as reasonably determined by Prima in good faith (the “Representation
Defect Value”). Upon receipt of notice of any Representation Defect, Seller and
Prima shall meet and determine upon which Representation Defect and the
Representation Defect Value and methods of cure Seller and Prima have reached
agreement. If Seller should not elect to cure a Representation Defect, and no
aspect of such is reasonably in dispute, the Purchase Price shall be adjusted
for such by the Representation Defect Value. If Seller and Prima are unable to
reach an agreement as to the existence of a Representation Defect, any
Representation Defect Value, and/or method of cure, the dispute shall be
resolved in accordance with Section 4.13. No matter that constitutes a Title
Defect may also be asserted as a Representation Defect.


Section 4.16   DISCLAIMER AND WAIVER. EXCEPT AS SET FORTH IN THIS AGREEMENT,
SELLER DOES NOT MAKE ANY, AND EXPRESSLY DISCLAIMS ALL REPRESENTATIONS OR
WARRANTIES, AND EACH BUYER EXPRESSLY DISCLAIMS ANY SUCH REPRESENTATION OR
WARRANTIES, AS TO THE ACCURACY OR COMPLETENESS OF ANY FILE AND/OR OTHER
INFORMATION, INCLUDING, PRINTOUTS, EXTRAPOLATIONS, PROJECTIONS, DOCUMENTATION,
MAPS, GRAPHS, CHARTS, OR TABLES WHICH REFLECT, DEPICT, PRESENT, PORTRAY, OR
WHICH ARE BASED UPON OR DERIVED FROM ANY SUCH INFORMATION AND/OR FILES,
INCLUDING MATTERS OF GEOLOGICAL, GEOPHYSICAL, ENGINEERING, OR OTHER SCIENTIFIC
INFORMATION THAT MAY BE PROVIDED TO SUCH BUYER BY SELLER OR BY OTHERS ON BEHALF
OF SELLER. EACH BUYER EXPRESSLY AGREES THAT ANY CONCLUSIONS DRAWN FROM REVIEW OF
SUCH INFORMATION AND/OR FILES SHALL BE THE RESULT OF ITS OWN INDEPENDENT REVIEW
AND JUDGMENT.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to each Buyer that:


Section 5.01   Existence. Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Colorado. Seller
has full legal power, right, and is authorized to do business, and in good
standing, in the State of Wyoming.


 
17

--------------------------------------------------------------------------------

 


Section 5.02   Legal Power. Seller has the legal power and right to enter into
and perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, or be in conflict with:


(a)           any provision of Seller’s articles of incorporation, bylaws, and
other governing documents;


(b)          any material agreement or instrument to which Seller is a party or
by which Seller or the Assets are bound, except for consents to assignment
customarily obtained after the Closing; or


(c)           any judgment, order, ruling, or decree applicable to Seller as a
party in interest or any law, rule, or regulation applicable to Seller.


Section 5.03   Execution. The execution, delivery, and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite corporate action on the part of Seller as required
under its formation documents. This Agreement constitutes the legal, valid, and
binding obligation of Seller enforceable in accordance with its terms, except as
the same may be limited by bankruptcy, insolvency, or other laws relating to or
affecting the rights of creditors generally, and by general equitable
principles.


Section 5.04   Brokers. No broker or finder is entitled to any brokerage or
finder’s fee, or to any commission, based in any way on agreements,
arrangements, or understandings made by or on behalf of Seller or any affiliate
of Seller for which any Buyer has or will have any liabilities or obligations
(contingent or otherwise).


Section 5.05   Bankruptcy. There are no bankruptcy, reorganization, or
arrangement proceedings pending, being contemplated by or to the knowledge of
Seller threatened against Seller. Seller is not “insolvent” as such term is
defined under the Federal Bankruptcy Code or any fraudulent transfer or
fraudulent conveyance statute applicable to the transactions contemplated by
this Agreement.


Section 5.06   Suits and Claims. Except as set forth in Schedule 5.06, there is
no litigation or Claims that have been filed by any person or entity or by any
administrative agency or Governmental Authority in any legal, administrative, or
arbitration proceeding or, to Seller’s knowledge, threatened against Seller or
the Assets that would impede Seller’s ability to consummate the transactions
contemplated herein or would have a material and adverse effect as to the
Assets.


Section 5.07   AFEs. Except as set forth on Schedule 5.07, there are no
outstanding authorizations for expenditures or other capital commitments which
are binding on the Assets and which individually would require the owner of the
Assets after the Effective Time to expend monies in excess of Twenty-Five
Thousand Dollars ($25,000.00).


Section 5.08   Contracts. To Seller’s knowledge, Schedule 5.08 is a complete
list of all material Contracts, including, without limitation, production
contracts, and there are no other like agreements to which Buyers will become
subject to with respect to the Assets upon the Closing. Seller is not in Breach
of any of the Contracts and to Seller’s knowledge, the Contracts are in full
force and effect in accordance with their terms, and, to the knowledge of
Seller, no other party to any of the Contracts is in Breach thereof.
Notwithstanding the foregoing, as to those Contracts identified on Schedule 5.08
as “(No copy available),” Seller makes no representation and warranty whatsoever
except (a) there are references to such Contracts in other instruments or
documents and (b) it has been unable to locate such Contracts despite its
diligent efforts to do so.


 
18

--------------------------------------------------------------------------------

 


Section 5.09   Records. The Records furnished to or made available for Prima’s
inspection by Seller have been kept in the ordinary course of Seller’s business
during the period of Seller’s ownership of the Assets, and Seller has not
intentionally omitted any material documents from the Records. All environmental
investigations, studies, or audits with respect to any of the Leases, owned or
commissioned by Seller, or in the possession of Seller or an affiliate of
Seller, are available for Prima’s inspection.


Section 5.10   Royalties. To Seller’s knowledge, all royalties required to be
paid with respect to the Subject Interests during the period of Seller’s
ownership of the Assets have been timely and fully paid by the operators.


Section 5.11   Taxes. To Seller’s knowledge, during the period of Seller’s
ownership of the Assets all Tax returns required to be filed with respect to the
Subject Interests have been timely filed by the operators of the Assets with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
returns are required to be filed, and all Taxes due with respect to such Tax
returns have been timely and fully paid during the period of Seller’s ownership
of the Assets by the operators of the Assets.


Section 5.12   Gas Imbalances. To Seller’s knowledge, there are no outstanding
gas imbalances with respect to the Subject Interests, except those disclosed on
Schedule 5.12.


Section 5.13   Compliance with Laws. To Seller’s knowledge, with respect to
Seller’s ownership of the Assets, Seller is in compliance in all material
respects with all Laws and Environmental Laws that are applicable to the Assets.


Section 5.14   Personal Property and Equipment. Seller is the owner of the
Equipment free and clear of all liens and encumbrances other than those to be
released at the Closing. Other than in connection with normal and customary
prudent operations, Seller has not removed any personal property, equipment, or
fixtures from the Wells, unless it has been replaced with personal property,
equipment, or fixtures of similar grade and utility. Unless removed, repaired or
replaced (a) with personal property, equipment, and fixtures of similar grade
and utility or (b) in connection with normal and customary prudent operations,
the personal property, equipment, and fixtures currently attendant to the Wells
was the equipment historically used by Seller on the Wells to produce the
Hydrocarbons prior to the execution of this Agreement.


Section 5.15   No Alienation. Within one hundred twenty (120) days of the date
hereof, Seller has not voluntarily or involuntarily sold, assigned, conveyed, or
transferred or contracted to sell, assign, convey, or transfer any right or
title to, or interest in, the Assets other than (i) production sold in the
ordinary course of Seller’s business and (ii) Equipment which was worthless,
obsolete, or replaced by Equipment of equal suitability and value.


 
19

--------------------------------------------------------------------------------

 


Section 5.16   Property Expenses. In the ordinary course of business, Seller has
paid all property expenses attributable to the period of time prior to the
Effective Time as such property expenses become due, and such property expenses
are being paid in a timely manner before the same become delinquent, except such
property expenses as are disputed in good faith by Seller in a timely manner and
for which Seller shall retain responsibility.


Section 5.17   Tax Partnerships. The Assets are not subject to any tax
partnership agreement requiring a partnership income tax return to be filed
under Subchapter K of Chapter 1 of Subtitle A of the United States Internal
Revenue Code.


Section 5.18   Preferential Rights to Purchase and Consents. Schedule 4.06
accurately lists all preferential rights to purchase affecting the Assets, and
Schedule 4.07 accurately lists all Assets subject to a consent to assignment.


Section 5.19   Liens and Encumbrance. Other than Permitted Encumbrances, at the
Closing the Assets shall be conveyed to Buyers free and clear of liens,
mortgages and other encumbrances.


Section 5.20   Payout Status. Set forth on Exhibit B is a complete list of Wells
in which Seller’s interest will change upon payout pursuant to a Contract,
informal understanding or force pooling order. Seller has furnished Prima with
its most current payout calculations relating to such Wells.


Section 5.21   Notice of Changes. Promptly upon its discovery or identification
of same, but in any event prior to the Closing, Seller shall provide to Prima
written notice of any matter it so identifies that has a material effect on any
of Seller’s or any Buyer’s representations or warranties under this Agreement,
or rendering any such representation or warranty untrue or inaccurate.


Section 5.22   Representations and Warranties Exclusive. All representations and
warranties contained in this Agreement and the documents delivered in connection
herewith are exclusive, and are given in lieu of all other representations and
warranties, express, implied, or statutory.


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF EACH BUYER


Each Buyer makes the representations and warranties set forth in this Article 6.
The representations and warranties of Buyers are made severally and not jointly
or collectively. No Buyer shall have any liability for any other Buyer’s breach
of any such representations or warranties.


Section 6.01   Existence. Buyer (i) is duly organized, validly existing, and in
good standing under the laws of the State of Colorado and (ii) has full legal
power, right, and authority to carry on its business in the State of Wyoming.


 
20

--------------------------------------------------------------------------------

 


Section 6.02   Legal Power. Buyer has the legal power and right to enter into
and perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement does not and
will not violate, or be in conflict with:


(a)           any provision of Buyer’s formation documents or other governing
documents;


(b)           any material agreement or instrument to which Buyer is a party or
by which Buyer or its assets are bound; or


(c)           any judgment, order, ruling, or decree applicable to Buyer as a
party in interest or any law, rule, or regulation applicable to Buyer.


Section 6.03   Execution. The execution, delivery, and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite organizational action on the part of Buyer. This
Agreement constitutes the legal, valid, and binding obligation of Buyer
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency or other laws relating to or affecting the rights of
creditors generally, and by general equitable principles.


Section 6.04   Brokers. No broker or finder is entitled to any brokerage or
finder’s fee, or to any commission, based in any way on agreements,
arrangements, or understandings made by or on behalf of Buyer or any affiliate
of Buyer for which Seller has or will have any liabilities or obligations
(contingent or otherwise).


Section 6.05   Bankruptcy. There are no bankruptcy, reorganization, or
arrangement proceedings pending, being contemplated by or to the knowledge of
Buyer threatened against Buyer or any affiliate of Buyer.


Section 6.06   Suits and Claims. There is no Claim by any person or entity or by
any administrative agency or Governmental Authority and no legal,
administrative, or arbitration proceeding pending or, to Buyer’s knowledge,
threatened against Buyer or any affiliate of Buyer that is reasonably likely to
have a material effect on Buyer’s ability to consummate the transactions
contemplated herein.


Section 6.07   Independent Evaluation. Buyer acknowledges that it is an
experienced and knowledgeable investor in the oil and gas business, and the
business of purchasing, owning, developing, and operating oil and gas properties
such as the Assets. In making the decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer has relied solely upon
the representations, warranties, covenants, and agreements of Seller and each
Buyer set forth in this Agreement and Prima’s independent due diligence and
investigation of the Assets, and has been advised by and has relied solely on
its own expertise and its own legal, tax, operations, environmental, reservoir
engineering, and other professional counsel and advisors concerning this
transaction, the Assets and the value thereof. In addition, Buyer acknowledges
and agrees that Buyer will be or has been advised by and relies solely on its
own expertise, and its legal counsel, Prima (in the case of each Buyer other
than Prima), and any advisors or experts concerning matters relating to Title
Defects, Environmental Defects and Representation Defects.


 
21

--------------------------------------------------------------------------------

 


Section 6.08   Qualification. As of the Closing, Buyer shall be, and thereafter
shall continue to be, qualified with all applicable Governmental Authorities to
own the Assets, including meeting all bonding requirements, if applicable.


Section 6.09   Securities Laws. Buyer is acquiring the Assets for its own
account or that of its affiliates and not with a view to, or for offer of resale
in connection with, a distribution thereof, within the meaning of the Securities
Act of 1933, 15 U.S.C. § 77a et seq., and any other rules, regulations, and laws
pertaining to the distribution of securities. Buyer has not sought or solicited,
nor is Buyer participating with, investors, partners, or other third parties
other than Buyers or Buyer’s lenders in order to fund the Purchase Price and to
close this transaction, and all funds to be used by Buyer in connection with
this transaction are Buyer’s own funds or those borrowed from its lenders.


Section 6.10   No Investment Company. Buyer is not (a) an investment company or
a company controlled by an investment company within the meaning of the
Investment Company Act of 1940, as amended, or (b) subject in any respect to the
provisions of that Act.


Section 6.11   Funds. Buyer has arranged to have available by the Closing Date
immediately available funds to enable Buyer to pay in full Buyer’s respective
Proportionate Share of the Purchase Price.


Section 6.12   Notice of Changes. Promptly upon its discovery or identification
of same, but in any event prior to the Closing, Buyer shall provide to Seller
and Buyers written notice of any matter it so identifies that has a material
effect on any of Seller’s or any Buyer’s representations or warranties under
this Agreement, or rendering any such warranty or representation untrue or
inaccurate.


Section 6.13   Representation by Prima. Prima has acted as the representative of
Powder, KAB, Morse, Apple and Blackland in the negotiating and drafting of this
Agreement and with respect to those matters generally described in Section 3.03.


Section 6.14   Representations and Warranties Exclusive. All representations and
warranties contained in this Agreement and the documents delivered in connection
herewith, are exclusive, and are given in lieu of all other representations and
warranties, express, implied, or statutory.


 
22

--------------------------------------------------------------------------------

 


ARTICLE 7
OPERATION OF THE ASSETS


Section 7.01   Operation of the Assets.


(a)           From and after the date of execution of this Agreement, and
subject to the provisions of applicable operating and other agreements, Seller
shall (i) during the period prior to the Closing, operate and administer the
Assets in a manner consistent with its past practices, (ii) make payment of all
costs and expenses attributable to the ownership or operation of the Assets and
relating to the period prior to the transfer of ownership to Buyers, and shall
carry on its business with respect to the Assets in substantially the same
manner as before execution of this Agreement, (iii) not, without Prima’s express
written consent, commit to participate in the drilling of any well, or make or
enter into any other commitments reasonably anticipated to require future
capital expenditures by Buyers in excess of Twenty-Five Thousand Dollars
($25,000.00) net to Seller’s interest for each proposed operation, or terminate,
materially amend, or extend any Contracts affecting the Assets, or enter into or
commit to enter into any material new contract or agreement relating to the
Assets, or settle, compromise, or waive any material right relating to the
Assets, (iv) maintain insurance coverage on the Assets in the amounts and of the
types presently in force, (v) maintain in full force and effect the Leases, the
Surface Agreements, and other Assets, and properly pay all costs and expenses
and perform all obligations of the owner of the Assets promptly when due, (vi)
maintain all Permits, (vii) not transfer, sell, hypothecate, encumber, or
otherwise dispose of any Assets except for sales and dispositions of
Hydrocarbons made in the ordinary course of business consistent with Seller’s
past practices, (viii) not grant or create any preferential right to purchase,
right of first opportunity, or other transfer restriction or requirement with
respect to the Assets except in connection with the renewal or extension of
Assets after the Effective Time if granting or creating such right or
requirement is a condition of such renewal or extension and then with prompt
written notice of such action to Prima, (ix) not elect to become a
non-consenting party in any operation proposed by any other Person with respect
to the Assets unless requested to do so in writing by Prima, (x) maintain the
Equipment in at least as good a condition as it is on the date hereof, ordinary
wear and tear excepted, (xi) not make any change in any method of accounting or
accounting practice or policy with respect to the Assets, and (xii) not agree to
extend any statute of limitations with respect to Taxes or any extension of time
with respect to a Tax assessment or deficiency for any Taxes, or make any change
in any Tax elections with respect to the Assets.


(b)           Each Buyer acknowledges that Seller owns undivided interests in
some or all of the Assets, and each Buyer agrees that the acts or omissions of
the other working interest owners shall not constitute a violation of the
provisions of this Article 7, nor shall any action required by a vote of working
interest owners constitute such a violation so long as Seller has voted its
interests in a manner that complies with the provisions of this Article 7.
Seller will, without penalty for the failure to do so except to the extent that
the failure to give Prima such notice has a Material Adverse Effect, notify
Prima of the occurrence of such event to the extent of Seller’s knowledge.


(c)           Promptly upon its discovery or identification of same, but in any
event prior to the Closing, Seller shall provide Prima written notice of any
matter Seller identifies that has a Material Adverse Effect on or that
constitutes a Breach of Seller’s representations or warranties under this
Agreement.


Section 7.02   Public Announcements. Prior to the Closing, neither Seller nor
Buyers shall make any press release or other public announcement regarding the
existence of this Agreement, the contents hereof or the transactions
contemplated hereby. Following the Closing, Seller and Prima may issue a press
release in form and substance to be agreed upon by Seller and Prima prior to the
Closing, which agreement shall not be unreasonably withheld. Notwithstanding the
foregoing, Seller may make such disclosures, including issue press releases, it
deems necessary under any applicable Laws or stock exchange rule.


 
23

--------------------------------------------------------------------------------

 


Section 7.03   Successor Operator. Seller is currently not operating any of the
Assets pursuant to joint operating agreements with third parties. Each Buyer
specifically acknowledges and agrees that Seller has made no representation or
guarantee that any Buyer will become operator under any joint operating
agreement.
 
ARTICLE 8
CONDITIONS TO OBLIGATIONS OF SELLER
 
The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to the Closing
Date of each of the following conditions:


Section 8.01   Representations. The representations and warranties of each Buyer
herein contained shall be true and correct in all material respects on the
Closing Date as though made on and as of such date;


Section 8.02   Performance. Each Buyer shall have performed all material
obligations, covenants and agreements contained in this Agreement to be
performed or complied with by such Buyer at or prior to the Closing and shall
have taken the actions set forth in Section 10.08; and


Section 8.03   Pending Matters. No suit, action, or other proceeding arising
from the actions or omissions of any Buyer shall be pending or threatened that
seeks to, or could reasonably result in a judicial order, judgment, or decree
that would, restrain, enjoin, or otherwise prohibit the consummation of the
transactions contemplated by this Agreement.


ARTICLE 9
CONDITIONS TO OBLIGATIONS OF BUYERS


The obligations of Buyers to consummate the transaction provided for herein are
subject, at the option of Prima, to the fulfillment on or prior to the Closing
Date of each of the following conditions:


Section 9.01   Representations. The representations and warranties of Seller
contained in Section 5.01 through Section 5.06, inclusive, shall be true and
correct in all material respects on the Closing Date as though made on and as of
such date, and no action or omission of Seller or event shall have occurred
during the period of time commencing upon the expiration of the Title Claim Date
and ending on the Closing Date which shall have caused any of the
representations and warranties of Seller contained in Section 5.07 through
Section 5.21, inclusive, not to be true and correct in all material respects on
the Closing Date as though made on and as of such date;


Section 9.02   Performance. Seller shall have performed all material
obligations, covenants, and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing and shall have taken
the actions set forth in Section 10.07;


Section 9.03   Pending Matters. No suit, action, or other proceeding arising
from the actions or omissions of Seller shall be pending or threatened that
seeks to, or could reasonably result in a judicial order, judgment, or decree
that would, restrain, enjoin, or otherwise prohibit the consummation of the
transactions contemplated by this Agreement; and

 
24

--------------------------------------------------------------------------------

 


Section 9.04   Macquarie Liens. On or before the Closing, Seller shall deliver
to Prima a release of the Macquarie Liens in a form suitable for filing of
record.


ARTICLE 10
THE CLOSING


Section 10.01   Time and Place of the Closing. If the conditions referred to in
Article 8 and Article 9 have been satisfied or waived in writing, the
transactions contemplated by this Agreement (the “Closing”) shall take place at
Seller’s Lakewood, Colorado offices on March 30, 2011 (the “Closing Date”).


Section 10.02   Allocation of Costs and Expenses and Adjustments to Purchase
Price at the Closing.


(a)           At the Closing, the Purchase Price shall be increased (without
duplication) by the following amounts:


(i)           the amount of all (A) ad valorem, property, severance, production,
conservation and other similar Taxes and assessments based upon or measured by
the ownership of the Assets, insofar as such Taxes relate to periods of time
from and after the Effective Time, to the extent paid by or on behalf of Seller
and (B) charges, costs, and expenses of any kind or nature that are attributable
to the Assets and the period from and after Effective Time, to the extent paid
by or on behalf of Seller;


(ii)          all expenses, including operating and capital expenditures,
incurred and paid by or on behalf of Seller in connection with ownership,
operation, and use of the Assets attributable to the period from and after the
Effective Time, and including the costs incurred in connection with the AFEs
described on Schedule 5.07 which costs shall be the responsibility of each
Buyer, with respect to each Buyer’s Proportionate Share, notwithstanding that
such costs may have accrued prior to the Effective Time;


(iii)         all royalties, rentals, and other charges attributable to the
Assets for the period from and after the Effective Time to the extent paid by or
on behalf of Seller;


(iv)         expenses incurred under applicable operating agreements including
any overhead charges allowable under the applicable operating procedure (COPAS)
where Seller is non-operator attributable to the Assets for the period from and
after the Effective Time to the extent paid by or on behalf of Seller;


 
25

--------------------------------------------------------------------------------

 


(v)          the value of all oil, gas, and natural gas liquids in storage or in
the pipelines as of the Effective Time that is credited to the Assets, such
value (A) for purposes of the Statement, to be the actual price received for
such oil, gas, or natural gas liquids upon the first unaffiliated third party
sale thereof, if available, and upon such estimates as are reasonably agreed
upon by Seller and Prima, to the extent actual amounts are not known at the
Closing, and (B) for purposes of the Final Settlement Statement, to be based
upon actual amounts;
 
(vi)         $6,198.00 [$1.90 times 3,262 MCF] to cash out the gas imbalances
listed on Schedule 5.12 in Seller’s favor; and


(vii)        any other amount provided for in this Agreement or agreed upon in
writing by Seller and Prima.


(b)           At the Closing, the Purchase Price shall be decreased (without
duplication) by the following amounts:


(i)           the Deposit;


(ii)          an amount equal to the sales price paid to Seller by the first
purchaser of the Hydrocarbons produced, saved, and sold from the Subject
Interests from the Effective Time (without deductions of any kind or nature,
including, but not limited to, royalties and any Taxes based on production),
which shall (A) for purposes of the Statement, be based upon actual amounts, if
available, and upon such estimates as are reasonably agreed upon by Seller and
Prima, to the extent actual amounts are not known at the Closing, and (B) for
purposes of the Final Settlement Statement, be based upon actual amounts;


(iii)         an amount equal to all cash in or attributable to suspense
accounts held by Seller relating to the Assets for which each Buyer, with
respect to each Buyer’s Proportionate Share, has assumed responsibility under
Section 12.01;


(iv)         the Allocated Value of any Asset sold prior to the Closing to the
holder of a preferential right pursuant to Section 4.06;


(v)          the Allocated Value of any Asset excluded from the purchase and
sale contemplated herein pursuant to the provisions of Article 4;


(vi)         all downward Purchase Price Adjustments for Title Defects,
Environmental Defects and Representation Defects determined in accordance with
Article 4;


(vii)        all Casualty Losses determined in accordance with Section 13.03(c);


(viii)       subject to Section 7.01, proceeds from the sale, salvage, or other
disposition of any Equipment or rights in the Assets from and after the
Effective Time; and


(ix)         any other amount provided for in this Agreement or agreed upon in
writing by Seller and Prima.


 
26

--------------------------------------------------------------------------------

 


(c)           The allocations of costs and expenses and/or adjustments described
in Section 10.02(a) and Section 10.02(b) are referred to herein as the “Purchase
Price Allocations and Adjustments.”


Section 10.03   Closing Adjustments and Allocations Statement. On or before
March 18, 2011, Seller shall prepare and deliver to Prima a statement of the
estimated Purchase Price Allocations and Adjustments with appropriate support
(the “Statement”), which Statement shall be based upon the then most currently
available data and information in order to make the adjustments as provided in
Section 10.02.


Section 10.04   Post-Closing Allocations and Adjustments to Purchase Price.


(a)           On or before ninety (90) days after the Closing Date, Seller shall
prepare and deliver to Prima a revised Statement (“Final Settlement Statement”)
setting forth the actual Purchase Price Allocations and Adjustments. Each of
Seller and Prima shall provide the other Party such data and information as may
be reasonably requested to permit Seller to prepare the Final Settlement
Statement or to permit Prima to perform or cause to be performed an audit of the
Final Settlement Statement. The Final Settlement Statement shall become final
and binding upon the Parties on the thirtieth (30th) day following receipt
thereof by Prima (the “Final Settlement Date”) unless Prima gives written notice
of Prima’s disagreement (a “Notice of Disagreement”) to Seller prior to such
date. Any Notice of Disagreement shall specify in reasonable detail the dollar
amount and the nature and basis of any disagreement so asserted. If a Notice of
Disagreement is received by Seller in a timely manner, then Seller and Prima
shall resolve the dispute evidenced by the Notice of Disagreement by mutual
agreement, or otherwise in accordance with Section 4.13.


(b)           If the amount of the adjusted Purchase Price as set forth on the
Final Settlement Statement exceeds the amount of the estimated Purchase Price
paid at the Closing (including the Deposit), then Prima shall pay in immediately
available funds to Seller the amount by which the Purchase Price as set forth on
the Final Settlement Statement exceeds the amount of the estimated Purchase
Price paid at the Closing (including the Deposit) within five (5) business days
after the Final Settlement Date. If the amount of the adjusted Purchase Price as
set forth on the Final Settlement Statement is less than the amount of the
estimated Purchase Price paid at the Closing (including the Deposit), then
Seller shall pay in immediately available funds to Prima the amount by which the
Purchase Price as set forth on the Final Settlement Statement is less than the
amount of the estimated Purchase Price paid at the Closing (including the
Deposit) within five (5) business days after the Final Settlement Date.


(c)           If Buyers shall receive any revenues attributable to such
Hydrocarbons for any reason for which Buyers have received a reduction in the
Purchase Price pursuant to this Section 10.04(c), Prima shall promptly remit
same in immediately available funds to Seller. Likewise, if Seller shall for any
reason receive any of the proceeds of sale of Hydrocarbons produced and saved
from the Subject Interests and attributable to the period from and after the
Closing Date or any other revenues attributable to the ownership or operation of
the Assets from and after the Effective Time, Seller shall promptly remit same
in immediately available funds to Prima.


 
27

--------------------------------------------------------------------------------

 


(d)           Except as otherwise provided in this Agreement, any costs and
expenses, including Taxes (other than income taxes) relating to the Assets which
are not reflected in the Final Settlement Statement shall be treated as follows:


(i)           All costs and expenses relating to the Assets for the period of
time prior to the Effective Time shall be the sole obligation of Seller and
Seller shall promptly pay, or if paid by Buyers, promptly reimburse Prima in
immediately available funds for and indemnify, defend, and hold each Buyer
harmless from and against the same; and


(ii)           All costs and expenses relating to the Assets for which each
Buyer is responsible for its respective Proportionate Share (being those
incurred from and after the Effective Time) shall be the sole obligation of each
Buyer respectively and Prima shall promptly pay, or if paid by Seller, promptly
reimburse Seller in immediately available funds for and each Buyer shall
indemnify, defend, and hold Seller harmless from and against the same.


(e)           Purchase Price adjustments, if any, with respect to Title Defects
or Environmental Defects, the cure or correction of which or a dispute with
respect to the same remains pending on the Final Settlement Date shall be made
on a date mutually agreed by Seller and Prima, acting reasonably.


Section 10.05   Transfer Taxes. Each Buyer assumes its Proportionate Share of
responsibility for all sales, use, documentary, recording, stamp, transfer, and
other taxes (other than taxes on gross income, net income or gross receipts) and
duties, levies, assessments, fees, or other governmental charges incurred by or
imposed with respect to the property transfers undertaken pursuant to this
Agreement, all of which shall be paid by Prima. The Parties will reasonably
cooperate to eliminate or reduce the assessment of sales or use taxes to the
extent permitted by applicable Law. If Seller (not Buyers) is required by
applicable Law to appeal or protest the assessment of sales or use taxes, Seller
shall protest the assessment of those taxes if Prima requests Seller in writing
to make such appeal or protest, and, in such event, Prima will reimburse Seller
all out-of-pocket expenses authorized by Prima and incurred by Seller in
connection with such appeal or protest.


Section 10.06   Ad Valorem and Similar Taxes. All ad valorem, property,
production, severance, and similar Taxes attributable to any period prior to the
Effective Time will be paid by Seller. Each Buyer shall pay its respective
Proportionate Share of all ad valorem, property, production, severance,
conservation, and similar Taxes attributable to any period from and after the
Effective Time. Notwithstanding anything to the contrary set forth in this
Agreement, for all purposes of this Agreement, Taxes based on or measured by
production of Hydrocarbons or the value thereof shall be deemed attributable to
the period during which such production occurred regardless of the year when
such Taxes are assessed. Seller shall provide written evidence to Prima that it
has paid all Taxes for periods prior to the Effective Time that are payable
after the Effective Time including production Taxes in the State of Wyoming
provided such Taxes are based on production occurring prior to the Effective
Time.


 
28

--------------------------------------------------------------------------------

 


Section 10.07   Actions of Seller at the Closing. At the Closing, Seller shall:


(a)           execute, acknowledge, and deliver to Buyers the Assignment in the
form of Exhibit D, effective as of the Effective Time, and such other
conveyances, assignments, transfers, bills of sale, and other instruments (in
form and substance mutually agreed upon by Seller and Prima) as may be necessary
or desirable to convey the Assets to Buyers, including, as appropriate, separate
counterpart assignments on officially approved federal and state forms in
sufficient counterparts to satisfy applicable statutory and regulatory
requirements;


(b)           execute, acknowledge, and deliver to Prima such letters in lieu of
transfer or division orders as may be reasonably requested by Prima prior to the
Closing directing all purchasers of production from the Subject Interests to
make payment of each Buyer’s Proportionate Share of the proceeds attributable to
such production to each respective Buyer from and after the Closing Date;


(c)           deliver to Prima possession of the Assets, including the Records
to the extent the Records are in the possession of Seller and are not subject to
contractual restrictions on transferability; provided, however, Seller shall
have the right at its sole expense to make and retain copies of any of the
Records;


(d)          execute and deliver to Prima an affidavit attesting to Seller’s
non-foreign status;


(e)           execute, acknowledge and deliver to Prima recordable releases of
the Macquarie Liens; and


(f)           execute, acknowledge, and deliver any other agreements, or notices
to third parties provided for herein or necessary or desirable to effect the
transactions contemplated hereby.


Section 10.08   Actions of Prima at the Closing. At the Closing, Prima (and the
other Buyers with respect to the obligations in Sections 10.08(c) and 10.08(d))
shall:


(a)           pay the Purchase Price (as adjusted pursuant to the provisions
hereof) less the Deposit in immediately available funds pursuant to wire
transfer instructions to be provided by Seller to Prima;


(b)           provide any necessary evidence including proof of proper bonding
and other qualifications, if any, to be entitled to take and actually take
possession of the Assets;


(c)           execute, acknowledge, and deliver the Assignment and any other
agreements or other instruments (including, but not limited to, ratifications
and assignments required by any gas purchaser, gatherer or transporter) provided
for herein or necessary or desirable to effect the transactions contemplated
hereby; and


 
29

--------------------------------------------------------------------------------

 


(d)          execute, acknowledge and deliver to Seller the investment
representation letter in the form of Exhibit E.


Section 10.09   Recordation; Further Assurances.


(a)          Promptly following the Closing, Prima shall cause the documents
identified in Section 10.07(a) to be recorded or filed in the appropriate real
property and other applicable records, in the order reasonably agreed upon by
Seller and Prima, and Prima shall promptly provide Seller copies of all such
recorded or filed instruments.


(b)          After the Closing Date, each of the Parties, at the request of any
other Party and without additional consideration, shall execute and deliver, or
shall cause to be executed and delivered, from time to time such further
instruments of conveyance and transfer and shall take such other action as the
other Party may reasonably request to convey and deliver the Assets to Buyers
and to accomplish the orderly transfer of the Assets to Buyers in the manner
contemplated by this Agreement. After the Closing, the Parties will cooperate to
have all proceeds received attributable to the Assets to be paid to the proper
Party hereunder and to have all expenditures to be made with respect to the
Assets be made by the proper Party hereunder.


ARTICLE 11
TERMINATION


Section 11.01   Right of Termination. This Agreement may be terminated at any
time at or prior to the Closing:


(a)           by mutual written consent of Seller and Prima;


(b)          by Seller on the Closing Date if the conditions set forth in
Article 8 have not been satisfied in all material respects by Buyers or waived
by Seller in writing by the Closing Date;


(c)           by Prima on the Closing Date if the conditions set forth in
Article 9 have not been satisfied in all material respects by Seller or waived
by Prima in writing by the Closing Date;


(d)          by either Seller or Prima if the Closing shall not have occurred by
April 15, 2011;


(e)          by either Seller or Prima if any Governmental Authority shall have
issued a final and non-appealable order, judgment, or decree or taken any other
final and non-appealable action challenging, restraining, enjoining,
prohibiting, or invalidating the consummation of any of the transactions
contemplated herein;


 
30

--------------------------------------------------------------------------------

 


(f)           by either Seller or Prima if (i) the aggregate amount of the Title
Defect Values with respect to all Title Defects asserted by Prima reasonably and
in good faith plus (ii) the aggregate amount of the Environmental Defect Values
with respect to all Environmental Defects asserted by Prima reasonably and in
good faith plus (iii) the aggregate amount of all Casualty Losses plus (iv) the
aggregate amount of all Representation Defect Values asserted by Prima
reasonably and in good faith exceeds One Million Two Hundred Sixty Thousand
Dollars ($1,260,000.00);


(g)          by either Seller or Prima if, between execution of this Agreement
and the Closing, an event should occur having a Material Adverse Effect on the
ownership, operation, or value of the Assets; or


(h)           as otherwise provided herein;


provided, however, that neither Seller nor Prima shall have the right to
terminate this Agreement pursuant to clause (b), (c), or (d) above if such Party
is at such time in Breach of any provision of this Agreement, or if such Party
is Prima, any Buyer is in breach of any provision of this Agreement, or such
Party instigates a proceeding of the nature described in Section 8.03 or Section
9.03.


Section 11.02   Effect of Termination. In the event that the Closing does not
occur as a result of any Party exercising its right to terminate pursuant to
Section 11.01, this Agreement shall be null and void and no Party shall have any
further rights or obligations under this Agreement; provided, however, each
Buyer’s obligation under Section 4.09(a)(vii) shall survive the Closing.


Section 11.03   Attorneys’ Fees, Etc. If any Party to this Agreement resorts to
legal proceedings to enforce this Agreement, the prevailing Party or Parties in
such proceedings shall be entitled to recover all costs incurred by such Party
or Parties, including reasonable attorneys’ fees, in addition to any other
relief to which such Party or Parties may be entitled. This Section 11.03 shall
not apply to any proceeding under Section 4.13.


ARTICLE 12
ASSUMPTION AND INDEMNIFICATION


Section 12.01   Each Buyer’s Obligations after the Closing. Subject to Section
12.10 below, upon and after the Closing, except to the extent reflected in an
upward Purchase Price Allocations and Adjustments, each Buyer will assume and
perform its respective Proportionate Share of all the obligations, liabilities,
and duties relating or with respect to the ownership and/or operation of the
Assets that are attributable to periods from and after the Effective Time,
together with the Plugging and Abandonment Obligations, the Environmental
Obligations, and all other obligations assumed by each of the Buyers in such
Buyer’s respective Proportionate Share under this Agreement (collectively, the
“Assumed Obligations”). Without limiting the generality of the foregoing, the
Assumed Obligations shall also specifically include:


 
31

--------------------------------------------------------------------------------

 


(a)           Responsibility for the performance of all express and implied
obligations under the instruments described in Exhibit A, together with all
other instruments in the chain of title to such Assets, the Leases, the
Contracts, the Surface Agreements, the Permits, and all other orders, contracts,
and agreements to which the Assets are subject, including the payment of
royalties and overriding royalties, in each case to the extent attributable to
the periods from and after the Effective Time;


(b)           Responsibility for payment of any amounts held in suspense
accounts by Seller as of the Closing Date, and for which the Purchase Price is
adjusted pursuant to Section 10.02(b), without regard to whether such suspense
amounts relate to periods before or after the Effective Time. Seller covenants
and agrees to provide to Prima with the Records, the owner name, address, and
tax identification number (if known by Seller), the reason such amounts are in
suspense, the amount of suspense funds for each such owner making up the total
of such funds, and all other information with respect thereto required to be
provided to the owner or to the state under the laws, rules, and regulations of
the affected jurisdiction. To the extent practicable, Seller shall provide such
information in the electronic or computer sensible form maintained by Seller.
Seller shall remain responsible for the payment of any statutory interest and
penalties which may have accrued prior to the Effective Time with respect to
such suspense amounts, whether payable to the interest owner or to any state
agency in connection with unclaimed property laws, to the extent such interest
and penalties are not included in the amount deducted from the Purchase Price
pursuant to Section 10.02(b);


(c)           Responsibility for compliance with all Laws now or hereafter in
effect pertaining to the Assets, and the procurement and maintenance of all
permits, consents, and authorizations of or required by Governmental Authorities
in connection with the Assets, attributable to periods from and after the
Effective Time; and


(d)           Any Breach of Sections 6.01, 6.02, 6.03 and 6.04.


Section 12.02   Seller’s Obligations after the Closing. After the Closing,
Seller will retain responsibility for (a) the payment of all operating expenses
and capital expenditures related to the Assets and attributable to Seller’s
ownership and/or its operation of the Assets prior to the Effective Time, (b)
severance, ad valorem, production, property, personal property, and similar
Taxes measured by the value of the Assets or measured by the production of
Hydrocarbons attributable to all periods during which Seller owned the Assets
prior to the Effective Time, (c) the payment of all broker’s and finder’s fees
in connection with the transactions contemplated by this Agreement, (d) the
obligations, liabilities, and duties of Seller relating to or with respect to
its ownership and/or operation of the Assets that are attributable to Seller’s
period of ownership of the Assets prior to the Effective Time other than the
Plugging and Abandonment Obligations and the Environmental Obligations, (e) any
liability of Seller for the personal injury or death of an individual or
property damage that arises from operations related to the Assets during
Seller’s period of ownership prior to the Effective Time, but excluding any
liability for the Plugging and Abandonment Obligation, (f) any Breach of the
representations set forth in Sections 5.01, 5.02, and 5.03, and (g) Seller’s
proportionate share of any third party Claims with respect to the payment of
royalties, overriding royalties, production payments, net profit payments, or
other payments required by the Leases or the Contracts that accrued during
Seller’s period of ownership of the Leases and Contracts prior to the Effective
Time (collectively the “Retained Obligations”).


 
32

--------------------------------------------------------------------------------

 


Section 12.03   Plugging and Abandonment Obligations.


(a)           Each Buyer’s Obligations. Provided the Closing occurs, and to the
extent not otherwise addressed by the express provisions of this Agreement, each
Buyer assumes its respective Proportionate Share of full responsibility and
liability for the following plugging and abandonment obligations related to the
Assets (the “Plugging and Abandonment Obligations”), regardless of whether they
are attributable to the ownership or operation of the Assets before or after the
Effective Time:


(i)           The necessary and proper plugging, replugging, and abandonment of
all Wells on the Assets, whether plugged and abandoned before or after the
Effective Time in compliance with applicable Laws and the terms of the Leases;


(ii)           The necessary and proper decommissioning, removal, abandonment,
and disposal of all structures, pipelines, facilities, equipment, abandoned
Assets, junk, and other personal property located on or comprising any part of
the Assets in compliance with applicable Laws and the terms of the Leases;


(iii)          The necessary and proper capping and burying of all associated
flow lines located on or comprising any part of the Assets, to the extent
required by applicable Laws, the Leases, the Contracts, or other agreements;


(iv)         The necessary and proper restoration of the Assets, both surface
and subsurface, in compliance with any applicable Laws, the Leases, the Surface
Agreements, the Contracts, or any other applicable agreements;


(v)          To the extent not addressed by operation of Article 4, any
necessary clean-up or disposal of any part of the Assets contaminated by NORM,
asbestos containing materials, lead based paint, or any other substances or
materials considered to be hazardous under Laws, including Environmental Laws,
and Laws relating to the protection of natural resources;


(vi)         All obligations arising from contractual requirements and demands
made by Governmental Authorities or parties claiming a vested interest in any
part of the Assets; and


(vii)        Obtaining and maintaining all bonds and securities, including
supplemental or additional bonds or other securities, that may be required by
contract or by Governmental Authorities.


(b)           Standard of Operations. If any Buyer is the operator, such Buyer
shall conduct all Plugging and Abandonment Obligations and all other operations
with respect to the Assets in compliance with all Laws, including Environmental
Laws and Laws (now or hereafter in effect) relating to the protection of natural
resources.


 
33

--------------------------------------------------------------------------------

 


Section 12.04   Environmental Obligations. Each Buyer assumes its respective
Proportionate Share of full responsibility and liability for the following
occurrences, events, conditions, and activities on, or related to, or
attributable to Seller’s ownership or operation of the Assets (the
“Environmental Obligations”) regardless of whether arising from Seller’s
ownership or operation of, or relating to, the Assets before or after the
Effective Time, and regardless of whether resulting from any acts or omissions
of Seller or its Representatives (INCLUDING THOSE ARISING FROM THE SOLE, JOINT
OR CONCURRENT NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT),
STRICT LIABILITY, OR OTHER LEGAL FAULT OF SELLER OR ANY OF SELLER’S
REPRESENTATIVES), or the condition, including the environmental condition, of
the Assets when acquired:


(a)          Environmental pollution or contamination, including pollution or
contamination of the soil, groundwater, or air by Hydrocarbons, drilling fluid
and other chemicals, brine, produced water, NORM, asbestos containing materials,
lead based paint, mercury, or any other substance, and any other violation of
Environmental Laws or Laws now or hereafter in effect relating to the protection
of natural resources;


(b)          Underground injection activities and onsite waste disposal;


(c)          Clean-up responses, and the cost of remediation, control,
assessment, or compliance with respect to surface and subsurface pollution
caused by spills, pits, ponds, lagoons, or storage tanks;


(d)          Failure to comply with applicable land use, surface disturbance,
licensing, or notification requirements; and


(e)           Disposal on the Assets of any hazardous substances, wastes,
materials, and products generated by or used in connection with the ownership,
development, operation, or abandonment of any part of the Assets.


Section 12.05   Definition of Claims. Except as expressly provided in Section
4.09(a)(vii), the term “Claims” means any and all direct or indirect, demands,
claims, notices of violation, notices of probable violation, filings,
investigations, administrative proceedings, actions, causes of action, suits,
other legal proceedings, judgments, assessments, damages, deficiencies, Taxes,
penalties, fines, obligations, responsibilities, liabilities, payments, charges,
losses, costs, and expenses (including costs and expenses of operating the
Assets) of any kind or character asserted by a third party (whether or not
asserted prior to the Closing, and whether known or unknown, fixed or unfixed,
conditional or unconditional, based on negligence, strict liability or
otherwise, choate or inchoate, liquidated or unliquidated, secured or unsecured,
accrued, absolute, contingent, or other legal theory), including penalties and
interest on any amount payable as a result of any of the foregoing, any legal or
other costs and expenses incurred in connection with investigating or defending
any Claim, and all amounts paid in settlement of Claims. Without limiting the
generality of the foregoing, the term “Claims” specifically includes any and all
Claims arising from, attributable to or incurred in connection with any (a)
breach of contract, (b) loss or damage to property, injury to or death of
persons, and other tortious injury and (c) violations of applicable Laws,
including Laws relating to the protection of natural resources, Environmental
Laws (each as now or hereafter in effect) and any other legal right or duty
actionable at law or equity.


 
34

--------------------------------------------------------------------------------

 


Section 12.06   Application of Indemnities.


(a)           All indemnities set forth in this Agreement extend to the
officers, directors, partners, managers, members, shareholders, agents,
contractors, employees, and affiliates of the indemnified party
(“Representatives”).


(b)           UNLESS THIS AGREEMENT EXPRESSLY PROVIDES TO THE CONTRARY, THE
INDEMNITY AND RELEASE, AND WAIVER AND ASSUMPTION PROVISIONS SET FORTH IN THIS
AGREEMENT APPLY, REGARDLESS OF WHETHER THE INDEMNIFIED PARTY (OR ITS
REPRESENTATIVES) CAUSES, IN WHOLE OR PART, AN INDEMNIFIED CLAIM, INCLUDING
INDEMNIFIED CLAIMS ARISING OUT OF OR RESULTING, IN WHOLE OR IN PART, FROM, OUT
OF, OR IN CONNECTION WITH THE CONDITION OF THE ASSETS OR THE SOLE, JOINT, OR
CONCURRENT NEGLIGENCE (BUT NOT SECURITIES FRAUD CLAIMS THAT REQUIRE SCIENTER OR
KNOWLEDGE AS ONE ELEMENT OF THE CAUSE OF ACTION, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR FRAUD BY THE INDEMNIFIED PARTY), STRICT LIABILITY, OR OTHER LEGAL
FAULT OF THE INDEMNIFIED PARTY OR ANY OF ITS REPRESENTATIVES.


(c)           NEITHER SELLER NOR BUYERS SHALL BE ENTITLED TO RECOVER FROM THE
OTHER, RESPECTIVELY, AND EACH OF SELLER AND EACH BUYER RELEASES THE OTHER FROM
AND WAIVES, ANY LOSSES, COSTS, EXPENSES, OR DAMAGES ARISING UNDER THIS AGREEMENT
OR IN CONNECTION WITH OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT ANY AMOUNT IN EXCESS OF THE ACTUAL COMPENSATORY DAMAGES SUFFERED BY
SUCH PARTY. SELLER AND EACH BUYER WAIVE, AND RELEASE EACH OTHER FROM ANY RIGHT
TO RECOVER PUNITIVE, SPECIAL, EXEMPLARY, AND CONSEQUENTIAL DAMAGES ARISING IN
CONNECTION WITH OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT; PROVIDED, HOWEVER, ANY SUCH DAMAGES RECOVERED BY A THIRD PARTY (OTHER
THAN SUBSIDIARIES, AFFILIATES, OR PARENTS OF A PARTY) FOR WHICH EITHER SELLER OR
ANY BUYER OWES THE OTHER AN INDEMNITY UNDER THIS AGREEMENT SHALL NOT BE WAIVED.
SELLER AND EACH BUYER ACKNOWLEDGE THAT THIS STATEMENT IS CONSPICUOUS.


(d)           The indemnities of the indemnifying Party in this Agreement do not
cover or include any amounts that the indemnified Party may legally recoup from
other third party owners under applicable joint operating agreements or other
agreements, and for which the indemnified Party is reimbursed by any third
party. The indemnifying Party will pay all costs incurred by the indemnified
Party in obtaining reimbursement from third parties. There will be no upward or
downward adjustment in the Purchase Price as a result of any matter for which
Seller or any Buyer is indemnified under this Agreement.


 
35

--------------------------------------------------------------------------------

 


Section 12.07   Each Buyer’s Indemnity. Each Buyer, with respect to its
Proportionate Share, shall release and indemnify, defend and hold Seller and its
Representatives harmless from and against any and all Claims caused by,
resulting from, or incidental to the Assumed Obligations.


Section 12.08   Seller’s Indemnity. Subject to Section 12.10, Seller shall
release and indemnify, defend and hold each Buyer and its Representatives
harmless from and against any and all Claims caused by, resulting from, or
incidental to the Retained Obligations.


Section 12.09   Notices and Defense of Indemnified Claims. Each Party shall
immediately notify the other Parties of any Claim of which it becomes aware and
for which it is entitled to indemnification from another Party under this
Agreement. The indemnifying Party shall be obligated to defend, at the
indemnifying Party’s sole expense, any litigation or other administrative or
adversarial proceeding against the indemnified Party relating to any Claim for
which the indemnifying Party has agreed to release and indemnify and hold the
indemnified Party harmless under this Agreement; provided, however, that the
failure to give such notice shall not relieve the indemnifying Party from its
obligations unless such failure to give notice actually prejudices the
indemnifying Party and so long as the notice is given within the period set
forth in Section 12.10. The indemnified Party shall have the right to
participate with the indemnifying Party in the defense of any such Claim at its
own expense.


Section 12.10   Survival. Except for the special warranty of title contained in
the Assignment, Seller’s representations and warranties set forth in Sections
5.01, 5.02 and 5.03 and Buyers’ representations and warranties set forth in
Section 6.01, 6.02, 6.03 and 6.04, the representations and warranties of the
Parties set forth herein shall not survive the Closing, and the consummation of
the transactions contemplated hereby, and each of Seller and each Buyer
covenants not to sue the other Party based upon any alleged Breach of any such
non-surviving representations or warranties. The indemnity of Seller as provided
in Section 12.08 as to pre-Effective Time Taxes covered by Section 12.02(b),
broker’s and finder’s fees covered by Section 12.02(c), liability for personal
injury or death of an individual or property damage covered by Section 12.02(e)
and Breach of the representations set forth in Sections 5.01, 5.02 and 5.03
covered by Section 12.02(f) shall indefinitely survive the Closing. All other
Seller indemnity obligations shall survive only for a period of six (6) months
after the Closing; provided, however, no Buyer shall be entitled to make, and
hereby waives the right to assert, any claim for indemnity pursuant to the
provisions of this Section (except those covered by Section 12.02(b), Section
12.02(c), Section 12.02(e) and Section 12.02(f)) against Seller unless such
Buyer seeks indemnification for such claim by a written notice received by
Seller on or before the date that is six (6) months after the Closing Date (the
“Expiration Date”). From and after the Expiration Date, all pre-Effective Time
matters that constituted Retained Obligations (except those relating to
production Taxes, broker’s and finder’s fees, liability for personal injury or
death of an individual or property damage or breach of the representations set
forth in Sections 5.01, 5.02 and 5.03) not raised in a Claim asserted by any
Buyer prior to the Expiration Date shall be deemed each Buyer’s Assumed
Obligations, with respect to each Buyer’s Proportionate Share, for all purposes
hereunder. Notwithstanding the foregoing, in no event shall the aggregate amount
paid by Seller to Buyers pursuant to this Section 12.10 exceed twenty percent
(20%) of the unadjusted Purchase Price.


 
36

--------------------------------------------------------------------------------

 


Section 12.11   Exclusive Remedy. The terms and provisions of this Article 12
and those provided in Article 2, Article 4, Article 7, Article 8, Article 9,
Article 10, and Article 11 shall be the sole and exclusive remedy of each of the
Parties indemnified hereunder with respect to the representations, warranties,
covenants, and agreements of the Parties set forth in this Agreement and the
other documents executed and delivered hereunder; provided, however, that the
terms of this Section 12.11 shall not be applicable to the extent that a Party
has committed fraud, securities fraud (where one of the elements of the cause of
action is scienter or knowledge), willful misconduct, or gross negligence.


Section 12.12   Prima’s Indemnity. Prima shall release and indemnify, defend and
hold Seller harmless from and against any and all Claims asserted by the other
Buyers arising from Prima’s failure to properly distribute the Deposit (if it is
refunded pursuant to Sections 2.02(c) or 2.02(d)) or any payment made by Seller
pursuant to Sections 10.04(b).


Section 12.13   Defenses and Counterclaims. A Party that is required to assume
any obligation or liability of the other Party pursuant to this Agreement or
that is required to release and defend, indemnify or hold the other Party
harmless hereunder shall, notwithstanding any other provision hereof to the
contrary, be entitled to the use and benefit of all defenses (legal and
equitable) and counterclaims of such other Party in defense of third party
Claims arising out of any such assumption or indemnification.


Section 12.14   Anti-Indemnity Statute, No Insurance; Subrogation. Seller and
each Buyer agree that with respect to any statutory limitations now or hereafter
in effect affecting the validity or enforceability of the indemnities provided
for in this Agreement, such indemnities shall be deemed amended in order to
comply with such limitations. This provision concerning statutory limitations
shall not apply to indemnities for all liabilities of the indemnifying Party
which are covered by such Party’s insurance. The indemnification provisions
provided in this Article 12 shall not be construed as a form of insurance.
Seller and each Buyer hereby waive for themselves and their successors and
assigns, including their insurers, any rights to subrogation for Claims for
which each of them is respectively liable or against which each respectively
indemnifies the other, and, if required by applicable policies, Seller and each
Buyer shall obtain waiver of such subrogation from their respective insurers.


Section 12.15   Settlements by Seller. Notwithstanding any provision herein to
the contrary, Seller reserves the right to settle (before or after any
litigation or administrative action is commenced) on terms it deems in its sole
discretion to be appropriate any Claims arising from the manner in which the
operator of the subject Assets calculated, paid, disclosed or reported
royalties, overriding royalties and Taxes prior to the Effective Time. Each
Buyer acknowledges and agrees that any such settlement by Seller shall
necessarily require Seller to disclose the existence and terms of this
Agreement. Buyers shall have no right of approval whatsoever as to any
settlement Seller may reach as to any pre-Effective Time matter.


 
37

--------------------------------------------------------------------------------

 


ARTICLE 13
DISCLAIMERS; CASUALTY LOSS AND CONDEMNATION


Section 13.01   Disclaimers of Representations and Warranties. The express
representations and warranties of Seller contained in this Agreement are
exclusive and are in lieu of all other representations and warranties, whether
express, implied, at common law, or statutory. EXCEPT AS PROVIDED IN ANY EXPRESS
REPRESENTATION OR WARRANTY OF SELLER AS CONTAINED IN THIS AGREEMENT AND SUBJECT
TO THE TERMINATION OF ANY SUCH EXPRESS REPRESENTATION OR WARRANTY OF SELLER IN
ACCORDANCE WITH THIS AGREEMENT, EACH BUYER ACKNOWLEDGES THAT SELLER HAS NOT
MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND EACH BUYER HEREBY
EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON
LAW, BY STATUTE, OR OTHERWISE, RELATING TO (a) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES, OR THE QUALITY, QUANTITY, OR VOLUME OF THE
RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE ASSETS, (b) THE ACCURACY,
COMPLETENESS, OR MATERIALITY OR SIGNIFICANCE OF ANY INFORMATION, DATA,
GEOLOGICAL AND GEOPHYSICAL DATA (INCLUDING ANY INTERPRETATIONS OR DERIVATIVES
BASED THEREON), OR OTHER MATERIALS (WRITTEN OR ORAL) CONSTITUTING PART OF THE
ASSETS, NOW, HERETOFORE OR HEREAFTER FURNISHED TO SUCH BUYER BY OR ON BEHALF OF
SELLER, (c) THE CONDITION, INCLUDING, THE ENVIRONMENTAL CONDITION OF THE ASSETS
AND (d) THE COMPLIANCE OF SELLER’S PAST PRACTICES WITH THE TERMS AND PROVISIONS
OF ANY AGREEMENT IDENTIFIED IN EXHIBIT A, OR ANY SURFACE AGREEMENT, PERMIT,
CONTRACT, OR APPLICABLE LAWS, INCLUDING ENVIRONMENTAL LAWS AND LAWS RELATING TO
THE PROTECTION OF NATURAL RESOURCES, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ARTICLE 5. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, SELLER
EXPRESSLY DISCLAIMS AND NEGATES, AND EACH BUYER HEREBY WAIVES, AS TO PERSONAL
PROPERTY, EQUIPMENT, INVENTORY, MACHINERY, FIXTURES, BUILDINGS, OFFICES,
TRAILERS, ROLLING STOCK, VEHICLES, AND GEOLOGICAL AND GEOPHYSICAL DATA
(INCLUDING ANY INTERPRETATIONS OR DERIVATIVES BASED THEREON) CONSTITUTING A PART
OF THE ASSETS (i) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (ii) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (iii) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,
(iv) ANY IMPLIED OR EXPRESS WARRANTY THAT ANY DATA TRANSFERRED PURSUANT HERETO
IS NONINFRINGING, (v) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM DEFECTS,
WHETHER KNOWN OR UNKNOWN, (vi) ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER
APPLICABLE LAWS, AND (vii) EXCEPT AS SPECIFICALLY PROVIDED IN ARTICLE 5, ANY
IMPLIED OR EXPRESS WARRANTY REGARDING ENVIRONMENTAL LAWS, OR LAWS RELATING TO
THE PROTECTION OF THE ENVIRONMENT, HEALTH, SAFETY, OR NATURAL RESOURCES OR
RELATING TO THE RELEASE OF MATERIALS INTO THE ENVIRONMENT, INCLUDING ASBESTOS
CONTAINING MATERIAL, LEAD BASED PAINT, MERCURY, OR ANY OTHER HAZARDOUS
SUBSTANCES OR WASTES, IT BEING THE EXPRESS INTENTION OF SELLER AND EACH BUYER
THAT THE ASSETS, INCLUDING ALL PERSONAL PROPERTY, EQUIPMENT, FACILITIES,
INVENTORY, MACHINERY, FIXTURES, BUILDINGS, OFFICES, TRAILERS, VEHICLES, AND
ROLLING STOCK INCLUDED IN THE ASSETS, SHALL BE CONVEYED TO BUYERS, AND EACH
BUYER SHALL ACCEPT THE SAME, AS IS, WHERE IS, WITH ALL FAULTS AND IN THEIR
PRESENT CONDITION AND STATE OF REPAIR. EACH BUYER REPRESENTS AND WARRANTS TO
SELLER THAT SUCH BUYER WILL MAKE, OR CAUSE TO BE MADE SUCH INSPECTIONS WITH
RESPECT TO SUCH ASSETS AS SUCH BUYER DEEMS APPROPRIATE. SELLER AND EACH BUYER
AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAWS (INCLUDING ENVIRONMENTAL
LAWS AND LAWS RELATING TO THE PROTECTION OF NATURAL RESOURCES, HEALTH, SAFETY,
OR THE ENVIRONMENT) TO BE EFFECTIVE, THE DISCLAIMERS OF THE WARRANTIES CONTAINED
IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR ALL PURPOSES.


 
38

--------------------------------------------------------------------------------

 


Section 13.02   NORM. EACH BUYER ACKNOWLEDGES THAT SUCH BUYER HAS BEEN INFORMED
THAT OIL AND GAS PRODUCING FORMATIONS CAN CONTAIN NATURALLY OCCURRING
RADIOACTIVE MATERIAL (“NORM”). SCALE FORMATION OR SLUDGE DEPOSITS CAN
CONCENTRATE LOW LEVELS OF NORM ON EQUIPMENT AND OTHER ASSETS. THE ASSETS SUBJECT
TO THIS AGREEMENT MAY HAVE LEVELS OF NORM ABOVE BACKGROUND LEVELS, AND A HEALTH
HAZARD MAY EXIST IN CONNECTION WITH THE ASSETS BY REASON THEREOF. THEREFORE,
SUCH BUYER MAY NEED TO AND SHALL FOLLOW SAFETY PROCEDURES WHEN HANDLING THE
EQUIPMENT AND OTHER ASSETS.


Section 13.03   Casualty Loss; Condemnation.


(a)           Except as otherwise provided in this Agreement, each Buyer shall
assume such Buyer’s Proportionate Share of all risk of loss with respect to, and
any change in the condition of, the Assets from and after the Effective Time,
including with respect to the depletion of Hydrocarbons, the watering-out of any
Well, the collapse of casing, sand infiltration of Wells, and the depreciation
of personal property.


(b)           Prior to the Closing, there shall not have been a material adverse
change in the Assets taken as a whole caused by an event of casualty (a
“Casualty”), including but not limited to, volcanic eruptions, acts of God,
fire, explosion, earthquake, wind storm, flood, drought, condemnation, the
exercise of any right of eminent domain, confiscation, or seizure, but excepting
depletion due to normal production and depreciation or failure of equipment or
casing.


(c)           If, prior to the Closing, a Casualty occurs (or Casualties occur)
which results in a reduction in the value of the Assets in excess of twenty
percent (20%) of the Purchase Price (“Casualty Loss”), Seller or Prima may elect
to terminate this Agreement. If this Agreement is not so terminated, then this
Agreement shall remain in full force and effect notwithstanding any such
Casualty Loss, and, at Prima’s sole option, (i) Seller shall retain such Asset
subject to such Casualty and such Asset shall be the subject of an adjustment to
the Purchase Price in the same manner set forth in Section 4.03 hereof, or (ii)
at the Closing, Seller shall pay to Prima all sums paid to Seller by reason of
such Casualty Loss, provided, however, that the Purchase Price shall not be
adjusted by reason of such payment, and Seller shall assign, transfer, and set
over unto Buyers all of the right, title, and interest of Seller in and to such
Asset and any unpaid awards or other payments arising out of such Casualty Loss.


 
39

--------------------------------------------------------------------------------

 


(d)           For purpose of determining the value of a Casualty Loss, Seller
and Prima shall use the same methodology as applied in determining the value of
a Title Defect as set forth in Section 4.03(a).


ARTICLE 14
MISCELLANEOUS


Section 14.01   Names. As soon as reasonably possible after the Closing, but in
no event later than forty-five (45) days after the Closing, Prima shall remove
the names of Seller and its affiliates, and all variations thereof, from all of
the Assets and make the requisite filings with, and provide the requisite
notices to, the appropriate Governmental Authorities to place the title or other
indicia or responsibility of ownership, including operation of the Assets, in a
name other than the name of Seller or any of its affiliates, or any variations
thereof.


Section 14.02   Expenses. Each Party shall be solely responsible for all
expenses, including due diligence expenses, incurred by it in connection with
this transaction, and no Party shall be entitled to any reimbursement for any
such expenses from any other Party.


Section 14.03   Document Retention. As used in this Section 14.03, the term
“Documents” shall mean all files, documents, books, records, and other data
delivered to Prima by Seller pursuant to the provisions of this Agreement (other
than those that Seller has retained either the original or a copy of), including
financial and tax accounting records; land, title and division order files;
contracts; engineering and well files; and books and records related to the
operation of the Assets prior to the Closing Date. Prima shall retain and
preserve the Documents for a period of no less than seven (7) years following
the Closing Date (or for such longer period as may be required by Laws of any
Governmental Authority), and shall allow Seller or its representatives to
inspect the Documents at reasonable times and upon reasonable notice during
regular business hours during such time period. Seller shall have the right
during such period to make copies of any of the Documents at its expense. Except
to the extent necessary for the collection of monies due Seller by a third party
or to perform any indemnity obligation required of Seller by this Agreement,
Seller shall not retain any Documents in either written or electronic form,
except that which might be retained in the ordinary archiving of Seller’s
database.


Section 14.04   Entire Agreement. This Agreement, the documents to be executed
and delivered hereunder, and the Exhibits and Schedules attached hereto
constitute the entire agreement among the Parties pertaining to the subject
matter hereof and supersede all prior agreements, understandings, negotiations,
and discussions, whether oral or written, of the Parties pertaining to the
subject matter hereof. No supplement, amendment, alteration, modification, or
waiver of this Agreement shall be binding unless executed in writing by each of
the Parties and specifically referencing this Agreement.


Section 14.05   Waiver. No waiver of any provision of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.


 
40

--------------------------------------------------------------------------------

 


Section 14.06   Construction. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.


Section 14.07   No Third Party Beneficiaries. Except as provided in Section
12.06(a), nothing in this Agreement shall provide any benefit to any third party
or entitle any third party to any claim, cause of action, remedy, or right of
any kind, it being the intent of the Parties that this Agreement shall not be
construed as a third party beneficiary contract.


Section 14.08   Assignment. Prior to the Closing, no Party may assign or
delegate any of its rights or duties hereunder to any individual or entity other
than an affiliate of such Party without the prior written consent of Seller and
Prima and any assignment made without such consent shall be void. Except as
otherwise provided herein, this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective permitted successors, assigns, and
legal representatives. Notwithstanding any assignment to an affiliate, Seller
and Buyers, as the case may be, shall nevertheless remain liable to the other
Party in accordance with the terms of this Agreement.


Section 14.09   Governing Law. This Agreement, the other documents delivered
pursuant hereto, and the legal relations between the Parties shall be governed
and construed in accordance with the laws of the State of Wyoming.


Section 14.10   Notices. Any notice, communication, request, instruction, or
other document required or permitted hereunder (including notices of Title
Defects and Environmental Defects) shall be given in writing and delivered in
person or sent by U.S. Mail postage prepaid, return receipt requested, overnight
delivery service, electronically, or facsimile to the addresses of Seller and
Buyers set forth below. Any such notice shall be effective and deemed given only
upon receipt.
 
Seller:


SAMSON OIL AND GAS USA, INC.
1726 Cole Boulevard, Suite 210
Lakewood, Colorado 80401
Attention: Terry Barr, President
Fax No.: (303) 296-1961
Tel. No.: (303) 295-0344
Email: Terry.Barr@SamsonOilandGas.com


 
41

--------------------------------------------------------------------------------

 


Buyers:


PRIMA EXPLORATION, INC.
100 Fillmore Street, Suite 450
Denver, Colorado 80206
Attention: Donald J. Law
Tel. No.: (303) 755-5681
Fax No.: (303) 755-5682
Email: donlaw@primaex.com


POWDER MORNING, LLC
100 Fillmore Street, Suite 450
Denver, Colorado 80206
Attention: Donald J. Law
Tel. No.: (303) 755-5681
Fax No.: (303) 755-5682
Email: donlaw@primaex.com


KAB ACQUISITION LLLP-IX
410 Seventeenth Street, Suite 1151
Denver, Colorado 80202
Attention: Kenneth Breitenbach
Tel. No.: (303) 534-4919
Fax No.: (303) 534-4929
Email: kab@bp-corporation.com


MORSE ENERGY PARTNERS II LLC
410 Seventeenth Street, Suite 1150
Denver, Colorado 80202
Attention: Brent J. Morse
Tel. No.: (303) 592-1011
Fax No.: (303) 592-1013
Email: morenergy@att.net


APPLE CREEK LLC
335 S. York Street
Denver, Colorado 80209
Attention: Jay T. Sperr
Tel. No.: (303) 755-5681, Ext. 108
Fax No.: (303) 755-5682
Email: tsperr@primaex.com


 
42

--------------------------------------------------------------------------------

 


BLACKLAND PETROLEUM, LLC
17190 E. Dorado Place
Centennial, Colorado 80015
Attention: Kendall L. Read
Tel. No.: (303) 755-5681, Ext. 105
Fax No.: (303) 755-5682
Email: kread@primaex.com


Seller may, by written notice delivered to Buyers, and any Buyer may, by written
notice delivered to the other Buyers and Seller, change its address for notice
purposes hereunder.


Section 14.11   Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and Seller and Prima shall negotiate in good
faith to modify this Agreement so as to effect their original intent as closely
as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.


Section 14.12   Interpretation. This Agreement shall be deemed and considered
for all purposes to have been collectively prepared by the Parties, and shall
not be construed against any one Party (nor shall any inference or presumption
be made) on the basis of who drafted this Agreement or any particular provision
hereof, who supplied the form of Agreement, or any other event of the
negotiation, drafting, or execution of this Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that it contemplates. In construing this
Agreement, the following principles will apply:


(a)           A defined term has its defined meaning throughout this Agreement
and each Exhibit and Schedule, which Schedules and Exhibits are incorporated
herein by this reference, to this Agreement, regardless of whether it appears
before or after the place where it is defined.


(b)           If there is any conflict or inconsistency between the provisions
of the main body of this Agreement and the provisions of any Exhibit or Schedule
hereto, the provisions of this Agreement shall take precedence. If there is any
conflict between the provisions of any Assignment or other transaction documents
attached to this Agreement as an Exhibit and the provisions of any Assignment
and other transaction documents actually executed by the Parties, the provisions
of the executed Assignment and other executed transaction documents shall take
precedence.


(c)           The omission of certain provisions of this Agreement from the
Assignment does not constitute a conflict or inconsistency between this
Agreement and the Assignment, and will not effect a merger of the omitted
provisions. To the fullest extent permitted by Laws, all provisions of this
Agreement are hereby deemed incorporated into the Assignment by reference.


 
43

--------------------------------------------------------------------------------

 


(d)           Terms “knowledge” or “knowingly,” whether or not capitalized, as
to Seller shall mean the actual knowledge, without duty of inquiry, of Terry
Barr and Robyn Lamont. As to Buyers such terms shall mean the actual knowledge,
without duty of inquiry, of Donald J. Law and M. Scott Homsher.


(e)           The adjective, “material,” whether or not capitalized, shall mean
a situation, circumstance, consequence, or concept whose relevance to the
transactions contemplated by this Agreement as a whole is of significance, and
would not be considered a small or insignificant deviation from the terms of
this Agreement.


(f)           The term “Material Adverse Effect” shall mean any defect,
condition, change, or effect (other than with respect to which an adjustment to
the Purchase Price has been made) that when taken together with all other such
defects, conditions, changes, and effects significantly diminishes the value,
use, operations, or development of the Assets taken as a whole. Notwithstanding
the foregoing, the following shall not be considered in determining whether a
Material Adverse Effect has occurred:


(i)           Fluctuations in commodity prices;


(ii)          Changes in Laws or Environmental Laws; or


(iii)         Changes in the oil and gas industry that do not have a
disproportionate impact on the ownership and operation of the Assets.


(g)           “Breach” shall mean any breach of, or any falsity or inaccuracy
in, any representation or warranty or any breach of, or failure to perform or
comply with, any covenant or obligation, in or of this Agreement or any other
contract, agreement, or instrument contemplated by this Agreement or any event
which with the passing of time or the giving or notice, of both, would
constitute such a breach, inaccuracy, or failure, provided that to constitute a
Breach, such breach, inaccuracy, or failure must diminish the value of the
subject matter regarding which the Breach is asserted in an amount of at least
Twenty-Five Thousand Dollars ($25,000.00).


(h)           “Tax” means all taxes and any other assessments, duties, fees,
levies, or other charges imposed by a Governmental Authority based on or
measured by the value of the Assets, the production of Hydrocarbons, the receipt
of proceeds with respect to such Assets or Hydrocarbons, or otherwise related in
any manner or attributable to the Assets or the production of Hydrocarbons
including any production tax, windfall profits tax, severance tax, personal
property tax, real property tax, or ad valorem tax, together with any interest,
fine, or penalty thereon, or addition thereto.


(i)           “Proportionate Share” means, with regard to Prima, twelve percent
(12%), with respect to Powder, sixty-five percent (65%), with respect to KAB,
ten percent (10%), with respect to Morse, ten percent (10%), with respect to
Apple, two percent (2%), and with respect to Blackland one percent (1%).


Section 14.13   Time of the Essence. Time shall be of the essence with respect
to all time periods and notice periods set forth in this Agreement.


 
44

--------------------------------------------------------------------------------

 


Section 14.14   Counterpart Execution. This Agreement may be executed in any
number of counterparts, and each counterpart hereof shall be effective as to
each Party that executes the same whether or not all of such Parties execute the
same counterpart. If counterparts of this Agreement are executed, the signature
pages from various counterparts may be combined into one composite instrument
for all purposes. All counterparts together shall constitute only one Agreement,
but each counterpart shall be considered an original. In the event that this
Agreement is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format date file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


[Signature page follows.]


 
45

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Seller and Buyers have executed and delivered this Agreement
as of the date first set forth above.



 
SELLER:
       
SAMSON OIL AND GAS USA, INC.
       
By:
/s/ Robyn Lamont
   
Robyn Lamont
   
Chief Financial Officer
       
BUYERS:
       
PRIMA EXPLORATION, INC.
       
By:
/s/ Donald J. Law
   
Donald J. Law
   
President
       
POWDER MORNING, LLC
       
By:
/s/ Donald J. Law
   
Donald J. Law
   
Manager
       
KAB ACQUISITION LLLP-IX
         
Breitenbach Petroleum Corporation,
   
its General Partner
         
By:
/s/ Kenneth Breitenbach
     
Kenneth Breitenbach
     
President

 
 
 

--------------------------------------------------------------------------------

 



 
MORSE ENERGY PARTNERS II LLC
       
By:
/s/ Brent J. Morse
   
Brent J. Morse
   
Manager
       
APPLE CREEK LLC
       
By:
/s/ Jay T. Sperr
   
Jay T. Sperr
   
Manager
       
BLACKLAND PETROLEUM, LLC
       
By:
/s/ Kendall L. Read
   
Kendall L. Read
   
Manager

 
 
2

--------------------------------------------------------------------------------

 